Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 1 of 71



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                                       No. __________________



     WILLIAM W. MILLSAPS, an individual, for           COMPLAINT FOR DECLARATORY
     and on behalf of himself and his minor              RELIEF, INJUNCTION AND
     children, WM (16) and SM (13),                             DAMAGES

           Plaintiff
                                                        DEMAND FOR JURY TRIAL ON
     vs.                                                   ALL TRIABLE CLAIMS

     THE HONORABLE COMMISSIONER
     VICTORIA MULLEN MCKEE,
     in Official Capacity
     Serve: Courts Building, 2nd Floor
     105 South Central Avenue
     Clayton, MO 63105

     and

     THE HONORABLE DOUGLAS BEACH,
     in Official Capacity
     Serve: Courts Building, 2nd Floor
     105 South Central Avenue
     Clayton, MO 63105

           Defendants

     vs.


     MARIE BARNETT MILLSAPS, an individual


           Defendant (Rule 19)



                                                   /

                                               1
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 2 of 71




                                                COMPLAINT

            COME NOW Plaintiff, WILLIAM W. MILLSAPS (“Father” or “Plaintiff”), for and on

     behalf of himself and his children, two of whom were minors as to of the date of this complaint,

     WM (age 16) (“WM”) and SM (age 13) (“SG” and together with WM, “Minor Children”; Father

     and Minor Children are collectively referred to as “Plaintiffs”) and for their claims state:


                                      PRELIMINARY STATEMENT


                 1. This is an action, inter alia, for declaratory and injunctive relief brought pursuant

     the First, Fourth, Eighth, Thirteenth and Fourteenth Amendments of the United States

     Constitution, the Civil Rights Act of 1871, as codified at 42 U.S.C. § 1983 (the “Civil Rights

     Act”), 42 U.S.C. § 1985, and the Americans with Disabilities Act of 1990, as codified at 42

     U.S.C. § 12101 et seq. (the “ADA”) against the Honorable Commissioner Victoria Mullen McKee

     (“McKee”) and the Honorable Judge Douglas Beach, in their official capacities (“Beach” and

     collectively with McKee, the “Defendants”).


            2.      Defendants McKee and Beach, acting under color of law, violated Plaintiffs’ rights

     in connection with judicial orders in the dissolution of marriage proceeding (the “Divorce”)

     between Plaintiff Father and Marie Barnett Millsaps (“Ex-Wife”). No claims are made in this

     Complaint against Ex-Wife. She is named as a Defendant solely because she is a “required party”

     under Rule 19(a)(1) of the Federal Rules of Civil Procedure (“FRCP”).


            3.      In addition to declaratory and injunctive relief against Defendants McKee and

     Beach, this action claims for damages against them. To maintain the broad protections of judicial
                                                      2
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 3 of 71



     immunity, state judges must maintain certain basic requirements and they may not act as

     “advocates” for one party, nor even for children. Judges must be unbiased and impartial.

     Defendants were neither. Defendants waived judicial immunity. At most, they are entitled to

     more limited immunity as provided for state actors such as state law enforcement officers.


             4.      Defendant McKee is a Commissioner assigned to the family law division of the St.

     Louis County, Missouri family courts. McKee was assigned to handle various legal proceedings

     that lead up to and included the Divorce trial (the “Trial”) of Father and Ex-Wife in August 2017.

     McKee has no legal authority under state law to issue a binding court order; she may only report

     “findings” and make a “recommendations” to a state Circuit Court Judge such as Defendant

     Beach. Defendant Beach is obligated to thoroughly, independently, fairly, and accurately review

     the records and evidence. State Judges, such as Beach, must review a Commissioner’s work

     product and make an order. Defendant Beach is not allowed to “rubber stamp” Defendant

     McKee’s work, but he did so anyway.


             5.      Ex-Wife’s attorneys submitted a draft order to Defendant McKee. It contained

     false information and an over-the-top wish list in favor of Ex-Wife.                Incredibly, in a

     demonstration of her bias Defendant McKee signed the prejudiced order essentially verbatim.

     Judge Beach then failed to perform his duties and he rubber-stamped the document. The result is

     a travesty: a capricious, factually false order that violates Plaintiffs’ rights.


             6.      In addition to the relief requested by Plaintiffs due to Defendants’ violations of

     Plaintiffs’ rights, this action asks this Court to void the orders by Defendants and order a new

     dissolution proceeding on the grounds that vital new evidence was discovered after the Trial.
                                                       3
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 4 of 71



     Plaintiff Father is asking this Court, inter alia, to intervene with injunctive and declaratory relief.

     The newly discovered evidence requires a new proceeding to protect Plaintiffs’ civil rights.


                                          JURISDICTION AND VENUE


             7.      Plaintiffs bring this action pursuant to 42 U.S.C. §1983 for violations of civil rights

     under the First, Fourth, Eighth, Thirteenth, and Fourteenth Amendments to the United States

     Constitution (the “Constitution”) and the ADA.


             8.      The case presents a federal question within this Court’s jurisdiction under Article

     III, § 2 of the Constitution and 28 U.S.C. §§ 1331 and 1343.


             9.      Declaratory relief is authorized by 28 U.S.C. §§ 2201 and 2202.


             10.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b), (c) and (f)

     because, inter alia, all the property at issue in this complaint is located in Palm Beach County,

     Florida. Further, substantially all of the events at issue in the underlying Divorce between

     Plaintiff Father and Ex-Wife took place in Palm Beach County, Florida,


             11.     Ex-Wife is joined as a necessary party pursuant to FRCP Rule 19(a)(1)(A) and/or

     19(a)(1)(A) (B)(i).


                                   FRCP RULE 8(a)(2) STATEMENT


             12.     At the time of the Divorce, Plaintiff Father and Ex-Wife were insolvent. They

     owed approximately $400,000 in student loan debt (the “Federal Debt”). This was mostly joint

     debt with the remainder either solely Ex-Wife’s debt or solely Plaintiff Father’s debt. Defendants

                                                       4
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 5 of 71



     order attempts to fraudulently transfer substantially all of the property of Plaintiff Father to Ex-

     Wife and to her lawyers while ordering Plaintiff Father 100% responsible for the Federal Debt and

     crushing him financially. This government ordered transfer of property and debt violates Plaintiff

     Father’s due process and fundamental rights. Defendants order does not meet strict scrutiny; the

     state does not have a compelling state interest in taking the property without paying off the

     Federal Debt. The Defendants’ acts also fail other requirements of strict scrutiny.


             13.     Defendants ordered Plaintiff Father to pay large amounts of child support,

     calculated based on income Plaintiff Father made many years before the Trial.                   The

     unconstitutional order for child support ignores Father’s disability and violates his fundamental

     civil rights. This improperly calculated child support ordered by Defendants is the taking of

     property from Father that fails the tests for strict scrutiny.


             14.     Defendants severed the parent-child relationship.         Defendants ordered that

     Plaintiff Father and Plaintiffs Minor Children should have “no meaningful relationship.” This

     violates Plaintiffs’ fundamental rights. WM turns 17 years old in August 2019. SM is 13. Both

     Minor Children want to spend more time with their dad and vice versa. Defendants misuse state

     power to intentionally make it impractical, financially and logistically, for Plaintiff Father and

     Plaintiffs Minor Children to meet and to enjoy and benefit from their natural parent-child bond.

     Defendants actions violate fundamental rights and do not meet the tests for strict scrutiny.


             15.     Plaintiff Father already prepaid for college for all of his three children, including

     the two Minor Children. This was via the Florida Prepaid College fund (the “College Fund”).

     Defendants violated Plaintiffs’ civil rights and transferred the College Fund to Ex-Wife. Then,
                                                       5
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 6 of 71



     Defendants order that Plaintiff Father pay for college all over again, i.e. that Plaintiff Father pay

     50% and Ex-Wife pay 50% of the college expense for all three children. This scheme, ordered by

     Defendants is neither equitable nor constitutional. The state does not have the power to order

     Plaintiff Father to pay for the higher education of his adult children, especially considering that he

     did so already with the College Fund. The Defendants act also violate equal protection by

     ordering a divorced parent, Plaintiff Father, to pay for child support through the age of 21 and for

     college tuition for adult children until 21.          Defendants order is based on the invidious

     classification of divorce. Additionally, Defendants violate Plaintiff Father’s civil rights by

     ordering him to pay child support and for redundant college tuition for his eldest daughter, who is

     already eighteen (18) years-old (“Eldest Daughter”). Eldest Daughter is not a named Plaintiff in

     this Complaint; she is an adult and Plaintiff Father has had no contact with her for going on five

     (5) years. It is a violation of Plaintiff Father’s civil rights to order him to pay for Eldest

     Daughter’s college. He already paid for it once. She is an adult and Defendants order is

     unconstitutional. It does not pass strict scrutiny to take more property from Plaintiff Father

     transferring it to Ex-Wife, allegedly for child support and college tuition for Eldest Daughter.

                                         BACKGROUND FACTS


     A.      PROPERTY ISSUES; IMPUTED INCOME; CHILD SUPPORT ISSUES


             16.     Plaintiffs had no prior ties to the State of the Missouri prior to the underlying

     Divorce matter. The Minor Children and the Eldest Daughter (collectively referred to as the

     “Children”) were all minors in 2014 when Ex-Wife moved Children from Florida to Missouri

     without Plaintiff’s knowledge or permission. The underlying Divorce occurred in Missouri after

                                                       6
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 7 of 71



     Plaintiff Father was unlawfully and actionably lured there after fraud and abuse of process by Ex-

     Wife.


             17.    Starting in December 2014, Plaintiffs Father and Minor Children were deprived of

     all contact with each other for sixteen (16) months. Ex-Wife and her lawyers concealed the

     Children knowing that Plaintiff Father loved them and would eventually capitulate to entering

     Missouri to see them. Only upon entering the State of Missouri in 2016 solely to see his Children

     did the State of Missouri obtain jurisdiction over the Plaintiff.


             18.    The original Divorce decree was made by Defendants in November 2017 (the

     “Original Order”). The Original Order contains a substantial amount of misinformation, which

     Defendants know to be materially false. A Motion to Amend the Order, addressing only the most

     straightforward and non-contested false information in the Original Order, was filed and is

     attached as Exhibit “A” hereto (the “Motion to Amend”).


             19.    After the Motion to Amend was filed, Defendant McKee met with attorneys for

     Plaintiff Father and for Ex-Wife in her chambers to discuss the Motion to Amend. She

     acknowledged that the Original Order contained materially false information, including

     mathematical “mistakes” or “oversights” about amounts in evidence and documents in evidence at

     Trial. The Original Order was penned by Ex-Wife’s attorneys with much false information and

     invective against Plaintiff Father; apparently, Defendant McKee had not even read her own

     Original Order before signing it. Defendant Beach then rubberstamped it without review, also.


             20.    Defendant McKee stated in chambers that she would correct her “mistakes” in an


                                                      7
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 8 of 71



     Amended Order. An Amended Order was issued in February 2018 (the “Amended Order”).

     Contrary to her acknowledgement in chambers of her many “errors” in the Original Order, neither

     Defendants made any corrections to the Amended Order. The Original Order and the Amended

     Order are identical in content. Accordingly, when reference is made to the identical contents of

     the Original Order and the Amended Order, these substantively identical orders may be referred to

     herein collectively as, the “Order/Decree”.


            21.     At no time in the Divorce pleadings before, during, or at Trial did Ex-Wife seek an

     unequal division of property/debt (“Property”).


            22.     Because Ex-Wife did not plead for an unequal distribution, Plaintiff Father neither

     mounted any attack on Ex-Wife’s conduct during the marriage, nor did Plaintiff Father present a

     case for his meritorious conduct during the marriage. Plaintiff Father also did not offer a defense

     to Ex Wife’s allegations of abuse. He intentionally refrained from accusing her of abuse because,

     inter alia, there was no legal necessity to do so.


            23.     The Property should have been divided 50/50 because neither Father nor Ex-Wife

     plead for an unequal distribution.


            24.     Defendant McKee, however, awarded an unconscionable, lopsided division of

     Property in favor of Ex-Wife finding that “based on the Husband’s conduct during the

     marriage…” inter alia “an unequal division of the net assets and debt in Wife’s favor, is

     warranted. Order/Decree §102.


            25.     The unequal division of property is not constitutional because, inter alia, Plaintiff

                                                      8
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 9 of 71



     Father was denied substantive and procedural due process. The “findings of fact” by Defendant

     McKee, provided to her by Ex-Wife’s lawyers, lays out a biased, unfair, and untrue, picture of the

     marital conduct.


            26.     If Plaintiff Father had been on notice that Defendants could or would award a

     malevolent, lopsided division of Property even when Ex-Wife did not plead for it, Plaintiff would

     have presented pertinent, exculpatory evidence.


            27.     Moreover, Ex-Wife’s written diaries (the “Diaries”) discovered after the Trial are

     exculpatory. The Diaries show that Ex-Wife was duplicitous in the marriage and entered it under

     false pretenses. Marriage is a contract and the Diaries present a prima facie case for fraud in the

     inducement by Ex-Wife.


            28.     Because Ex-Wife defrauded Plaintiff Father prior to the marriage, and at points

     throughout the marriage and leading up to order by Defendants, the marriage itself is and should

     be deemed void ab initio as matter of law due.


            29.     Plaintiff Father made financial decisions during the time that he and Ex-Wife were

     together, which he would not have made if Ex-Wife had not committed fraud and

     misrepresentation.


            30.     At the time of the separation, Plaintiff Father and Ex-Wife had approximately $0

     net worth because their joint liabilities exceeded their assets.


            31.     The primary asset of Plaintiff and Ex-Wife was and is a single family residence in

     Palm Beach County, Florida (the “Home”).
                                                      9
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 10 of 71



             32.        Ex-Wife and her attorneys have advised Plaintiff that they estimate that the Marital

     Home has upwards of $300,000 to $350,000 in equity (“Equity”). The Order/Decree states that

     the Marital Home was assigned a net value of $206,000. Order/Decree §119(A)(1). Ex-Wife is

     suing Plaintiff Husband to sell the Marital Home, contending that she should receive not just the

     $206,000 as valued by the Order/Decree, but that she should receive actual possession of the

     Marital Home and sell it and receive all of the Equity. The Order/Decree is ambiguous on this

     question: Is Ex-Wife entitled to $206,000 or is she entitled to possession and then to receive all of

     the proceeds whatever they may be? This narrow question is the subject of a dispute between Ex-

     Wife and Plaintiff Father in an ejectment action brought by Ex-Wife and pending in the State of

     Florida.


             33.        During the marriage, Plaintiff Father and Ex-Wife always agreed between them

     that, if the Marital Home were ever sold and the Equity dispersed, such Equity would be used to

     pay the Federal Debt.


             34.        If Defendants’ Order/Decree stands, Ex-Wife’s lawyers will receive substantially

     all of the Equity. This fact was known to Defendants when they made the Order/Decree. This is

     relevant to an analysis of whether the taking of Plaintiff Father’s Property with state power meets

     strict scrutiny.


             35.        Ex-Wife’s attorneys churned the file. Ex-Wife’s legal fees were 1000% higher

     than Plaintiff Father’s lawyers for the same case. Defendants know that Ex-Wife’s lawyers pride

     themselves on never settling a case.



                                                        10
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 11 of 71



             36.     Only by taking cases to trial can they super-size their fees.


             37.     Even in a case such as this where a family has zero net worth and the Children

     have needs, Ex-Wife’s attorneys refuse to participate in mediation.


             38.     Ex-Wife’s lawyers boast that they have billed Ex-Wife “a small fortune.”

     Defendants do not scrutinize this practice. Rather, Defendants sanction it. They award Property

     in an Order/Decree drafted by Ex-Wife’s lawyers. The Order/Decree serves these lawyers, not

     the state interest nor the parties to the Divorce. This is not only against public policy in the state,

     it is unconstitutional. The state has no compelling state interest to perversely incentive attorneys

     this way.


             39.     The Equity in the Home exists because, inter alia, during the marriage Plaintiff and

     Ex-Wife agreed to create the Equity. They invested some $200,000 in renovations in the Home.

     This is most of the Equity. The Equity would have been used to pay the Federal Debt already if

     Ex-Wife’s fraud and deceptions were known to Plaintiff Father.


             40.     Defendants falsely state that Plaintiff Father makes $8,540 per month.

     Order/Decree. § 82.


             41.     The Order/Decree states that Plaintiff made over $200,000 in 2011 (six years prior

     to the divorce). Order/Decree § 83.


             42.     The Order/Decree itself acknowledges that Plaintiff lost that law firm job the

     following year in 2012. That makes 2011 doubly irrelevant. It was six (6) years before the Trial

     and the job involved was gone.
                                                       11
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 12 of 71



             43.    Defendants falsely state that Plaintiff Father “did not provide income information

     for 2015 and 2016.” Order/Decree § 77.


             44.    The fact that this is so fundamentally, totally incorrect shows that, at best,

     Defendants did not even read or review the draft order from Ex-Wife’s lawyers. They signed it

     blindly. This shows bias and a lack of due process. Worse, once informed of the shockingly

     wrong information, Defendants repeated it – maliciously using state power against Plaintiffs.


             45.    Defendant McKee was specifically apprised that her Original Order is wrong when

     it falsely states “Plaintiff did not provide income information for 2015 and 2016.” With bias and

     malice to Plaintiff Father, Defendants simply repeated the falsehood in the Amended Order.


             46.    Defendants imputed income to Plaintiff Father of $102,476. There was no

     evidence to support this at the Trial and Plaintiff’s Motion to Amend pointed this out to

     Defendants: “Ex-Wife provided no evidence to support imputed income to Plaintiff in the amount

     of $102,476.” Ex. A, § 21-22.


             47.    Defendants even contradict themselves about this. The Order/Decree falsely states

     that Plaintiff Father provided no income information after 2014, but then states in contradiction

     that “the Court finds that Husband’s income has fallen since separation [in 2014].” Order/Decree

     § 84.


             48.    Plaintiff’s Motion to Amend accurately apprised Defendants that “Paragraph 77

     wrongly states that Husband’s income information was not provided for 2015 and 2016, as

     Husband’s tax return for 2015 showing a loss of $206,989 was admitted into evidence (Exhibit

                                                    12
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 13 of 71



     M-1) and was used in determining the tax overpayments included in the property division. (See

     paragraph 119(b)(7)).” Ex. A § 10.


            49.     The Motion to Amend correctly states “Husband also provided W-2 information

     for 2016 (Exhibits N-1 and N-2) as well as information regarding the closing in 2017 of the

     business providing his primary source of income (Exhibit O).” Ex. A § 11.


            50.     The Motion to Amend also accurately reminded Defendants that “Husband’s

     current income information was also considered when entering the PDL Order on April 12, 2016,

     setting child support at $877 a month (in stark contrast to the $1,881 a month provided for in the

     Judgment).” Ex. A § 12.


            51.     The Motion to Amend reminds Defendants of the evidence that had been presented

     at trial regarding the decrease in income from 2014, “Wife conceded … that Husband’s income

     decreased after the separation.” Ex. A § 13.


            52.     Additionally, the Motion to Amend states “The uncontested testimony at trial was

     that Husband was not physically/medically able to practice law as he had done in the past so using

     past income information cannot be supported. Further, see Exhibit A attached hereto, from Dr.

     Charles Metzger verifying Husband’s testimony regarding his medical condition.” Ex. B § 14.


            53.     Defendant McKee even acknowledged in chambers that the Original Order was

     incorrect. She said she would fix it, but then did not. Defendants signed the Amended Order,

     which is identical to the Original Order and contains the same false information.


            54.     This failure to correct the known false information is demonstrable evidence of
                                                    13
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 14 of 71



     malice and bias by Defendants.


              55.   Plaintiff Father also separately filed a Motion for Rehearing directed to Defendant

     Beach, attached as Exhibit “B” hereto (the “Motion for Rehearing”). The Motion for Rehearing

     advised Defendant Beach of Defendant McKee’s false statement as follows, “The Commissioner

     states that Husband’s income information was not provided for 2015 and 2016, however,

     Husband’s tax return for 2015 showing a loss of $206,989 was admitted into evidence (Exhibit

     M-1) and was used by the Commissioner in determining the tax overpayments she included in her

     property division. (See paragraphs 77 and 119(b)(7)).” Ex. B § 23.


              56.   The Motion for Rehearing apprised Defendant Beach of false information in the

     Original Order, “Husband also provided W-2 information for 2016 (Exhibits N-1 and N-2) as

     well as information regarding the closing in 2017 of the business providing his primary source of

     income (Exhibit O).” Ex. B § 24.


              57.   The Motion for Rehearing advised Defendant Beach that “Husband’s current

     income information was also considered when entering the PDL Order on April 12, 2016, setting

     child support at $877 a month (in stark contrast to the $1,881 a month provided for in the

     Judgment).” Ex. B § 25.


              58.   Defendants had the evidence that Plaintiff Father’s income had precipitously

     declined along with his health in 2015 and after. They knew of Plaintiff’s disability. They

     intentionally violated his civil rights by expressly denying that that evidence was presented at

     Trial.


                                                    14
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 15 of 71



            59.     Defendant McKee had herself, prior to the Divorce Trial, acknowledged that

     Plaintiff’s income had declined after 2014 when his health problems increased and he lost

     substantially all of his firm’s work from his anchor client.


            60.     In 2016, Defendant McKee had awarded temporary child support of $877 based on

     Plaintiff’s W2 from his employer.


            61.     Defendant McKee, at that time in 2016, recognized that Plaintiff Father’s income

     had declined due to health issues and was less than $24,000. Two months before trial in 2017,

     Plaintiff’s employer went out of business and the W2 income ceased as a result. Plaintiff Father

     also lost his group health insurance along with his job. Accordingly, Defendants knew that even

     the modest income W2 income that Plaintiff Father had was terminated just prior to the Trial.


            62.     McKee had ordered child support in the amount of $877 monthly in 2016 based on

     that W2 income. When that income ceased in June 2017, the child support order should have

     decreased following Trial in August 2017. However, Defendants increased it. Child support was

     inexplicably boosted by 214% – from $877 monthly to $1,881 monthly.


            63.     Defendants even make the 214% higher child support retroactive to April 2017,

     five months before Trial. That does not meet strict scrutiny.


            64.     Another issue pertains to the College Fund with a liquid value of $81,500.

     Defendants ordered the College Fund to Ex-Wife and took two further inexplicable actions.

     First, the accounting of the division of property in the Order/Decree omits the award of this

     $81,500 asset. As a result, Ex-Wife has an extra $81,500 that is, in a sense, “off the books.”

                                                    15
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 16 of 71



            65.     A second issue with the College Fund is an ambiguity in the Order/Decree as to

     whether the College Fund may be spent for any purpose by Ex-Wife. If Ex-Wife is permitted to

     use the College Fund for any purpose other than the children’s college, then the order by

     Defendants allowing such violates the civil rights of Plaintiff Father, Plaintiff Minor Children, and

     of Eldest Daughter (although she is not a named plaintiff in this Complaint since she is an adult).


            66.     The College Fund should pay for the Children’s college and, if not so ordered,

     must go to paying the Federal Debt.


            67.     There is other factually false and misleading information in the Order/Decree.


            68.     For example, Defendants intentionally, falsely claim that Plaintiff is awarded

     $61,000 in marital property in the form of Ameritrade proceeds. Order/Decree § 119(B)(9). The

     total amount is at least $36,000 wrong on the face of the Order/Decree, which incorrectly states

     “Plaintiff removed $36,000 from Ameritrade Account … 6287,” Defendants then used that

     $36,000 as an “offset” to even more money transferred to Ex-Wife and her lawyers. Defendants

     know this $36,000 was a premarital asset of Plaintiff Father and yet Defendants improperly treat it

     as a marital asset and not as Plaintiff Father’s separate property.


            69.     The Motion to Amend brought this to Defendants attention: “The uncontested

     testimony confirmed that this $36,000 was Husband’s separate property which was derived from

     his pre-marital Mutual of Omaha pension.” Ex. A § 119(B)(9). Defendant McKee acknowledged

     this in chambers, but then refused to make this basic, factual correction in the Amended Order.


     B.     CHRONOLOGY OF RELATIONSHIP, MARRIAGE CEREMONY,
            SEPARATION, and DIVORCE PROCEDING IN MISSOURI
                                       16
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 17 of 71




     (1) Generally, Background Facts of the “Marriage” are Relevant to this Complaint



            70.     In order to more particularly set out the civil rights violations that Defendants

     committed against Plaintiff and his children, inter alia, it is advisable for this Complaint to set

     forth some pertinent background and chronology of the Plaintiff and Ex-Wife, their marriage,

     separation, and the events leading up to Trial.


            71.     Plaintiff Father is a fifty-six (56) year old attorney and graduate of Duke University

     and The University of Chicago Law School. He had no prior accusations of criminal activity or

     domestic abuse. He does not drink. Does not use drugs. Did not commit infidelity. Various

     evidence in Ex-Wife’s own handwriting shows that during the nearly seventeen (17) year marriage

     Plaintiff Father, was an excellent husband and father.


            72.     Defendants’ Order/Decree reads as if Plaintiff Father is a one-dimensional villain

     and Ex-Wife a one-dimensional hero. This is not, and was not the case.


            73.     As noted above, Plaintiff Father discovered Ex-Wife’s Diaries and other evidence

     after the Divorce Trial took place. Such new information, along with other information that

     Plaintiff Father withheld at the Trial (because Ex-Wife did not ask for an unequal division of

     Property), shows that Ex-Wife had many problems and that the marriage was not a one-sided

     failure as Defendants assert. She entered the marriage in bad faith. These facts are relevant to

     this Complaint because of the relief that Plaintiffs seek from this Court. The state does not have a

     compelling state interest in making the Order/Decree against Plaintiff Father and with malignant


                                                       17
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 18 of 71



     consequences to Plaintiff Minor Children. Many of the arguments that the state might make in

     asserting its state interest in taking Property and Children from Plaintiff Father are deeply and

     directly challenged by the newly discovered documents written by Ex-Wife.


     (2) Marriage in 1998

            74.     Plaintiff Father and Ex-Wife met in August 1997 in Los Angeles. Plaintiff had not

     yet attended law school. He worked as a screenwriter at the time in the Writer’s Guild of

     America. Ex-Wife had graduated with a Master’s Degree from The University of Southern

     California (“USC”) and she was working in the entertainment industry.


            75.     After weeks of dating, Ex-Wife said she wanted to be married as soon as possible.

     She was 32 and had never had a boyfriend. She was eager to be married and to “begin her life.”


            76.     The marriage ceremony took place on March 28, 1998.


     (3) Newly Discovered Evidence Needs to Be Examined; Diaries Show Marriage Contract
         Was Entered Into Fraudulently By Ex-Wife



            77.     Ex-Wife’s Diaries show Ex-Wife entered the marriage in bad faith.


            78.     The Diaries were discovered after the Trial.


            79.     In the Diaries she wrote, on dates immediately before the wedding date and

     immediately after the wedding, that she hated Plaintiff Father and knew from the outset the

     marriage could not work. She never told Plaintiff Father this. If the Property is not split 50/50 on

     order of this Court, then Ex-Wife’s bad faith – Ex-Wife’s fraud – should be litigated.



                                                     18
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 19 of 71



            80.       Ex-Wife wrote in the Diaries just before the wedding, “Who are we kidding? This

     is a disaster waiting to happen. I want to be alone. I don’t know what to do. I am miserable.

     Truly miserable.”


            81.       Days before the marriage ceremony she wrote, “I just want time to stop. I need to

     get a handle on things. I feel hopeless about the future. I feel downtrodden. I feel like I don’t

     want to live.”


            82.       Ex-Wife is an extreme, fundamentalist Christian who states that God frequently

     speaks directly to her. Her religious worldview is self-centered. She believes that she is a central

     character – the “Lone Ranger Christian” – starring in an epic, cosmic drama.


            83.       She writes in the Diaries shortly after the wedding in 1998, “I was hoping for a

     husband that I could serve you [God] with but instead I feel totally alone, unsupported by my

     husband in my walk with you [God]. It makes me feel that I wasn’t good enough to receive one of

     your godly sons as a husband – somebody like Kevin, or Dennis or Matt or Steve or Simon. I feel

     like the Lone Ranger Christian yet again.”


            84.       Ex-Wife knew that she had deceived Plaintiff Father before the marriage,

     concealing from him her true views on religion and that she did not want to be married to him.

     Ex-Wife wrote, “It’s my fault. Totally and completely.”


            85.       Ex-Wife also wrote in her Diaries that the couple should not have children, “I fear

     the idea of having children right now, which makes me sad. How I dreamt of having kids, but

     now I just think it would be a disaster.”

                                                      19
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 20 of 71



            86.     Ex-Wife states, “It’s not honest. I’m not feeling loving and supporting of him.”


            87.     “I want to kill him!” she wrote.


            88.     After the wedding, the Diaries further amplify on some of Ex-Wife’s ulterior

     motives, “How did I get myself into this mess? Did I want to be married so badly? Did I want to

     have sex that much? Was I trying to make “my life” happen? I don’t know Lord. I just know

     that this is not what I had dreamed off. I want to go home either to Texas and be with [my sister]

     Katherine and my family or to Long Beach and be with the Hughes.”


            89.     Just two months after the wedding ceremony Ex-Wife wrote, “So, it has come to

     huge amounts of regret that I married [Plaintiff]. Yes, [Plaintiff]. Not that I got married, but

     that I married him. I wish I were still dating because if I were I could just break up with him

     and get on with my life. Never have to deal with him again.” But, Ex-Wife did not tell Plaintiff

     this. She continued the deception.


            90.     Ex-Wife wrote at that time, “I can honestly say that not only that I don’t like

     him, but that I can’t stand him.”


            91.     In the weeks prior to the marriage ceremony, Ex-Wife secretly wrote in the Diaries,

     “I feel trapped and I wish we weren’t all in the midst of planning this wedding. I want to call the

     whole thing off. I hate him.”


            92.     But, she did not “call it off.” She did not tell the truth. She did not tell Plaintiff

     that she hated him. She continued the fraud.



                                                     20
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 21 of 71



             93.     Ex-Wife then wrote after the marriage ceremony, “Please God give me hope. Not

     necessarily that [Plaintiff] will change but hope that you will bring me your joy in the process,

     that you’ll give me the strength I need. Life is not that long. I can make it. I’ll get to be with you

     in eternity and I know your long for fellowship with me here.”


             94.     The fraud and dishonesty by Ex-Wife in entering the marriage to Plaintiff is highly

     relevant to any fair understanding of the marriage. That in turn is at the core of any assertion by

     the state that it has the right to take Property and to decide what happens with Minor Children

     based on what happened in the marriage.


             95.     The Order/Decree presents Ex-Wife’s refusal and failure to work outside the home

     as if it was meritorious. This is a perverse misuse of state power, whereby the state codifies the

     Ex-Wife’s willful refusal to assist in the financial provision toward her family and Children as

     Plaintiff Father’s health declined.


             96.     Ex-Wife can work, but blames and blamed religion for not working. This was a

     source of conflict in the marriage. Her Diaries reveal that she did not want to work – and felt

     entitled not to have to work. Ex-Wife is highly educated. She is fluent in English and Spanish.

     She just refuses to work and feels entitled, in part because of her extreme fundamentalist religious

     views. This, of course, implicates her freedom to practice her religion her way. It also implicates

     Plaintiff Father’s rights to religious freedom.


             97.     Prior to the marriage, Ex-Wife wrote in her diary, “I’ve been looking for someone

     to take care of me.” She continued, “I dream about breaking a bone and being hospitalized and


                                                       21
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 22 of 71



     getting to rest as well as someone to take care of me.”


     (4) Aziz Ghazal and a Traumatic Homicide/Suicide That Affected Ex-Wife. Who Was
        Aziz? Why Did Defendants Refer to Aziz Ghazal in the Order/Decree? More Newly
        Discovered Evidence




            98.     Prior to her marriage to Plaintiff, Ex-Wife was embroiled in a traumatizing triple-

     homicide-suicide in 1993 involving her friend, co-worker, and religious disciple, Aziz Ghazal

     (“Aziz”).


            99.     It is important and contextually relevant to explain who “Aziz” is and how this

     played into the events in the marriage, including Ex-Wife’s assertions about what happened and

     why when she left Plaintiff on December 15, 2014 and took the Children to Missouri.


            100.    The Order/Decree discusses Aziz and understanding Aziz is relevant to this

     Complaint against Defendants.


            101.    In 1993 Ex-Wife was a graduate student in the prestigious Master of Film Program

     at USC. Aziz was the full-time faculty member who ran the USC equipment room; Aziz and Ex-

     Wife worked closely together because Ex-Wife’s work-study job was assisting Aziz.


            102.    Aziz troubles accelerated in 1993: his career and his marriage unraveled. Aziz’s

     wife took out a restraining order against him and initiated a divorce. During the marriage to

     Plaintiff Father, Ex Wife always maintained that Aziz’s wife had set-up Aziz with a false

     allegation of domestic abuse in order to deprive Aziz contact with his children and hurt Aziz by

     depriving Aziz of contact with his children. This is, obviously, ironic. This is what Ex-Wife has

                                                    22
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 23 of 71



     done to Plaintiff – used and misused the legal system to sever the relationship between Plaintiff

     and his Children.


            103.    Ex-Wife had convinced Aziz to “accept Jesus” and that Jesus would help him get

     his marriage and kids back. Tragically, Aziz did not feel that Jesus was helping enough and he

     murdered his wife and daughter and himself. Ex-Wife felt that this was her fault because she had

     been disobedient to God. She says that God told her to go speak with Aziz over the Thanksgiving

     holiday, but that she failed God.


            104.    As a result, Ex-Wife says her failure to listen to God resulted in three deaths.

     Plaintiff Father disagrees with this.


            105.    Ex-Wife seemed to want to feel guilty. Over the years, Plaintiff Father frequently

     tried to console Ex-Wife and encourage her to absolve herself of blame. But, she continued to say

     that she was at fault for Aziz killing his wife and daughter and then himself.


            106.    The Order/Decree indeed references an argument between Plaintiff and Ex-Wife

     on December 15, 2014 and, in particular, references that the “parties talked about Aziz…” that day

     Order/Decree § 34.


            107.    Ex-Wife had Plaintiff arrested that day in December 2014. She was apparently

     having some kind of religious delusion (she denies it is a delusion), claiming to Plaintiff Father

     that “God” spoke and told her that “Satan” had a “plan” for Plaintiff Father to commit murder.

     She was apparently concerned that Plaintiff would be “like Aziz.”


            108.    This was very concerning to Plaintiff Father for many reasons. Ex-Wife’s
                                                    23
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 24 of 71



     obsession that “God” was speaking to her in this way – as “God” had allegedly done regarding

     Aziz, appeared to Plaintiff Father to be hysterical and dangerous.


            109.    Ex-Wife told Plaintiff Father “God told me that Satan is going to sift you like

     wheat.”


            110.    Plaintiff had developed several health problems that had exacerbated in the period

     before December 2014. He also had a serious MRSA infection that had resulted in a large “boil”

     over his heart. Ex-Wife told Plaintiff Father, “You are like Job – everything is being taken from

     you! You even have boils on your body like Job!”


            111.    Plaintiff Father learned later that Ex-Wife had been attending a cult-like group in

     the weeks before December 15, 2014. The bizarre religious teachings included sensational,

     hysterical propaganda about “Satan” and Satan’s “schemes” and “plans.” Perhaps this fanned the

     flames of Ex-Wife’s paranoid delusions about a dark, eternal, “demonic” drama. It apparently

     gas-lighted Ex-Wife’s “disease” (as she calls it) about Aziz.


            112.    At Trial, Ex-Wife admitted that the events with Aziz, which occurred before the

     marriage were “like a disease” that infected her thinking. The Order/Decree states that on

     December 15, 2014, Plaintiff told Ex-Wife that he would “be like her friend Aziz who had killed

     his own family and children.” Order/Decree § 33.


            113.    When Plaintiff Father discovered the Diaries after the Trial, he also discovered a

     letter that Ex-Wife wrote about Aziz, which is attached as Exhibit “C” hereto (the “Aziz Letter”).


            114.     As Ex-Wife states in the Aziz Letter, “What I’m about to describe to you is the
                                                    24
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 25 of 71



     most terrible of tragedies.”


             115.    The Aziz Letter is exculpatory to Plaintiff Father.           At the Trial, Ex-Wife

     acknowledged that her trauma with Aziz was “life changing” and “like a disease” that had

     infected her over the years, informing her perception of things.


             116.    In the Aziz Letter, Ex-Wife writes that Aziz’s wife “had it in her mind that she

     didn’t want Aziz to see their children anymore. She lied to the court about him being

     abusive and was able to keep him from the children all together.”


             117.    This is what Ex-Wife did to Plaintiff with the aid of the Defendants who violated

     Plaintiffs’ fundamental rights in finding that “it is not in the children’s best interest that they have

     a frequent, continuing and meaningful relationship with their father.” Order/Decree § 62.


             118.    As Ex-Wife stated in the Aziz Letter, Aziz’s wife’s “anger turned into hatred

     and she knew that the thing that would hurt him the most is would be to tear the kids

     away.” She wrote, Aziz “was terribly heartsick for the kids” and added, “more than

     anything, [Aziz] wanted to be with the kids, to see them.” Ex. E, pp 3-4.


             119.    Again, it is no coincidence that Ex-Wife did the same thing to Plaintiff – cut him

     off fully and completely from his Children on false pretexts – knowing the emotional toll this

     could take on a man who loves his children – Ex-Wife did the same thing Aziz’s wife had done.

     Ex-Wife did it for malicious reasons to Plaintiff Father. She knew that it pushed Aziz so far he

     became homicidal. That is why she said she was “scared” of Plaintiff Father. She was

     traumatized by Aziz. That lens – together with her delusions about Satan and God and demons –

                                                       25
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 26 of 71



     is a real problem. It skews everything for Ex-Wife. But, the Defendants act with Ex-Wife. They

     do not scrutinize her trauma from the past and her concerning behavior in the marriage. This is

     madness codified by the state – and it is to the detriment of the Plaintiffs and their civil rights.


            120.    During this period in 1993, Ex-Wife convinced Aziz to attend church with her.

     She advised Aziz that Jesus would restore Aziz’s family if Aziz would follow Jesus. Aziz

     “accepted Jesus” and was lead in the “sinner’s prayer” by Ex-Wife. Ex. C, p. 3.


            121.    Then, Ex-Wife wrote that Aziz “totally lost his mind.” Ex. C, p. 7. Aziz violated

     his restraining order and murdered his wife and daughter. He burned their bodies. He left the

     scene and killed himself. His body was discovered weeks later.


            122.    Ex-Wife felt guilty and blamed herself. She wrote, for example, that she felt

     “pretty responsible for what had happened.” Ex. C, p. 8.


            123.    In light of this – and Ex-Wife’s own testimony at Trial that Aziz had infected her

     “like a disease” – it is not difficult to connect some dots and see that Ex-Wife was delusional in

     her stated fears that Plaintiff Father was a danger to her and the Children.


            124.    Defendants, however, derided Plaintiff Father’s testimony that Ex-Wife is

     delusional in her exotic, preposterous assertions that God is directing her steps with life and death

     matters animated by Satan and other demons.


            125.    Ex-Wife has also always curiously maintained that the homicides and suicides

     were “God’s Will” because “God wanted Aziz in His kingdom” and therefore God had Ex-Wife

     “witness” to Aziz and lead him to “salvation” because God knew that Aziz would commit the
                                                      26
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 27 of 71



     murders and kill himself..


            126.    On approximately the 21st anniversary of the triple-homicide-suicide (i.e. in

     December 2014), Ex-Wife stated that she believed she must gain “redemption” from God for

     failing to “prevent” the past triple-murder suicide precisely 21-years previously. She believed

     that she had special revelation from God that the Aziz events were going to be repeated.


            127.    Plaintiff Father continues to believe that such is, in fact, concerning and delusional.

      Defendants completely dismiss Plaintiff Father’s concerns.


            128.    Defendants awarded sole legal and physical custody of the Children to Ex-Wife.

     Defendants determined that Plaintiff Father should have “no meaningful relationship” with his

     Children.


            129.    Defendants were biased and unequitable against Plaintiff Father. It is not

     reasonable that Defendants find no concerns over Ex-Wife hearing voices direct her activities.


            130.    Returning to the chronology of the marriage that occurred as it began in 1998, it is

     apparent that issues such as Aziz trauma prior to the marriage, coupled with Ex-Wife’s extreme

     theology and extraordinary claims that she regularly hears the voice of “God” directing her

     decisions and activities, constitute a more complex picture of the motives and behaviors in the

     marriage.


     (5) Contributions to the Marriage; Further Chronology



            131.    As to Ex-Wife’s hyper-religiosity and its affect, Ex-Wife wrote in her Diaries

                                                     27
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 28 of 71



     before the wedding, “I’m afraid I’m making a big mistake getting married. Part of my fear is the

     idea of marriage and part of it is [Plaintiff Father]. The bottom line: I have no peace. The

     question is whether this is demonic, or your Holy Spirit, or emotional.”


            132.    The contributions to the marriage and the conduct of the parties in the marriage are

     more complex than the two-dimensional Order/Decree indicates. In reality, Plaintiff Father tried

     to manage a marriage in a loving and responsible way. Plaintiff has been publically flayed in

     many respects. But, Plaintiff was not a monster as the Defendants wrongly state in the

     Order/Decree. Ex Wife left numerous documents for many years in which she wrote that Plaintiff

     was an amazing husband and father.


            133.    For example, in 2014, just a short time before Ex-Wife exited the marriage and

     took the Children to Missouri, Ex-Wife wrote to Plaintiff Father in a hand-written note, “What a

     delight you are to be with. You are an AMAZING leader and so kind and so gentle with our

     children. I truly admire your interaction with them. I have heard that there’s a difference

     between being very nice and being kind. ‘Kind’ is harder, but it is the most important thing

     – Like when you talked to [our daughter] this morning about her attitude toward me.

     Thank you! THANK YOU for working SO HARD for our family! I love you!” (Emphasis

     in original). This is also exculpatory.


            134.    Two years after the marriage, in approximately April 2000, Ex-Wife became

     pregnant with the first of three (3) children born to Plaintiff and Ex-Wife.


            135.    Ex-Wife worked prior to the marriage. In 1997 prior the marriage, she was earning


                                                    28
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 29 of 71



     salary and benefits upwards of $75,000 annually. However, she felt it was her religious

     entitlement to stop working and to pressure Plaintiff to change careers and make more money.


            136.    In 2002, Plaintiff and Ex-Wife had their second child, WM.


            137.    Plaintiff graduated from law school in 2006 at the age of 44.


            138.    Ex-Wife’s and Plaintiff’s third child, SM, was born in 2006 during Plaintiff final

     year of law school.


            139.    During law school from 2003-2006, Ex-Wife urged Plaintiff to take out substantial

     student loans. These loans were almost entirely for living expenses and not for tuition.

     Obviously, it was more expensive to sustain a family of five on student loans. Since Ex-Wife

     refused to work, this was one of the only options if Plaintiff was going to finish law school while

     being financially responsible for three small children.


            140.    Ex-Wife insisted that, even though she was not working outside the home, she

     needed full time nannies when Plaintiff was in law school: Plaintiff and Ex-Wife took out student

     loans in Plaintiff’s name to pay for all of these living expenses. The student loans covered the

     family’s substantial living expenses, health insurance, medical costs, housing, and substantial

     expenditure’s such as the full time nannies.


            141.    In the final year of law school, Ex-Wife requested that Plaintiff put her pre-marital

     student loan into a consolidated student loan that included the money the couple had borrowed to

     live on while Plaintiff attended law school. That is how the Federal Debt came about.



                                                     29
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 30 of 71



            142.    After graduation from law school in 2006, Plaintiff accepted a position at a law

     firm in Florida. The family lived in Florida until Ex-Wife took the Children to Missouri.


     (6) Ex-Wife’s Takes Children to Missouri; Prevents Contact Between Plaintiff Father and
        Children; Abuse of the Legal System



            143.    On December 15, 2014, Ex-Wife orchestrated the taking of the children out of

     Florida without Plaintiff Father’s knowledge or consent. Ex-Wife completely disrupted the lives

     of the Children and traumatized them in the process. This was because of the delusion that God

     had spoken to her and warned her about “Satan’s plan.” Given Ex-Wife’s past trauma over Aziz

     and her increasing hyper-religiosity that God was speaking to her directly, one can be both

     sympathetic but also appalled. Whatever else may be true, the Defendants misused state power to

     enable the religious delusions of Ex-Wife to the detriment of the Children.


            144.    The Uniform Child Custody Jurisdiction and Enforcement Act (“UCCJEA”)

     provides that a child’s home state is the state that they have lived in for six (6) months.


            145.    Ex-Wife had taken the Children from Florida and had arrived in Missouri on

     approximately January 2 of 2015. That meant that the six (6) month period under the UCCJEA

     was to have ended approximately on July 1, 2015.


            146.    Ex-Wife used the legal system in Florida – having Plaintiff Father arrested. This is

     shockingly similar to what Ex-Wife accused Aziz’s wife of doing in the Aziz Letter. Ex-Wife

     planned that Plaintiff Father would be bound up in legal troubles in Florida for months and that he

     would be unable to discover what was really happening as Ex-Wife relocated the Children to

                                                     30
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 31 of 71



     Missouri. On March 27, 2015, the prosecutor’s office in Palm Beach County, Florida filed a

     Nolle Prosse in connection with Plaintiff’s misdemeanor arrest on December 15, 2014 and the

     Court lifted the No Contact Order that had been in place in that case.


            147.    The day following the No Contact dismissal in Florida was March 28, 2015, the

     couple’s 17th wedding anniversary. Ex-Wife communicated through surrogates that she wanted

     anniversary gifts from Plaintiff at this time as a gesture of Plaintiff’s desire to work on the

     marriage. Plaintiff Father overnighted $25,000 in jewelry to Ex-Wife. He did not know the Ex-

     Wife’s location so Ex-Wife provided the shipping address to the nanny who Fedexed the gifts for

     Saturday delivery at a cost of approximately $3,000.


            148.    Ex-Wife kept the gifts.


            149.    Despite that fact that Ex-Wife used fraud and emotional manipulation to obtain a

     gifts in the amount of $25,000 post-separation, Defendants awarded the jewelry as separate

     property to Ex-Wife. Defendants did not account for this $25,000 even in the lopsided division of

     Property. Order/Decree § 103.


            150.    Neither Plaintiff nor Ex-Wife had any legal ties to Missouri and neither of them

     had any family in Missouri. Ex-Wife chose to move to Missouri because she longed to live with

     her “spiritual leaders,” Kevin and Diane Hughes (the “Hugheses”), who had started a new

     evangelical church in St. Louis. Ex-Wife met the Hugheses when she was freshman in college at

     the University of Southern California. She was 18-years-old at the time and the Hugheses

     recruited Ex-Wife to join “Campus Crusade for Christ,” then indoctrinated her. Ex-Wife had


                                                    31
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 32 of 71



     lived with the Hugheses at several times in California, including after Ex-Wife’s graduation with

     her Bachelor’s Degree from USC.


             151.   After the No Contact Order was lifted in Florida on March 27, 2015 and Ex-Wife

     solicited and accepted $25,000 in jewelry on March 28, 2015, Ex-Wife then stated that God spoke

     to her and told her to take out a restraining order in Missouri against Plaintiff Father. On April 3,

     2015, Ex-Wife filed for two restraining orders in Missouri against Plaintiff Father, who was still

     living in Florida and who was unaware of where Ex-Wife and his Children even were at the time.

      One restraining order was for no contact with the Children, the other was for no contact with Ex-

     Wife. In the requested restraining order pertaining to the Children, there were no allegations of

     abuse of the Children. Plaintiff was never accused of abusing his Children.


             152.   The State of Missouri had no jurisdiction over Plaintiff Father and he moved to

     dismiss the restraining orders.


             153.   Realizing that Plaintiff Father would soon speak with the Children once the no

     contact was dismissed for lack of jurisdiction, Ex-Wife knew that Plaintiff Father was about to

     discover her intention to relocate the Children to Missouri without his consent. So, she hatched

     another rouse in May of 2015. She had her attorney contact Plaintiff Father and to communicate

     that she wanted to work on the marriage and that they should do a Reconciliation Agreement,

     attached as Exhibit “D” hereto (the “Reconciliation Agreement”).


             154.   The Reconciliation Agreement was executed June 24, 2015.


             155.   In the Reconciliation Agreement, Ex-Wife agreed to dismiss her requested

                                                      32
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 33 of 71



     restraining order and the allegations therein with prejudice and agreed to make best efforts to

     reconcile the marriage.


            156.    Defendants McKee and Beach then signed orders to Dismiss and Terminate Ex-

     Wife’s restraining orders with prejudice on July 14, 2015.


            157.    Ex-Wife’s intention in entering into the Reconciliation Agreement was fraudulent

     and deceitful. Ex-Wife wanted money and she knew that Plaintiff Father was about to file for

     divorce in Florida within the six (6) months of the Children having left, so that a court in Florida

     would order that Florida was the home state and that the Children must be returned to Florida.

     She needed to buy some time. For that, she needed to commit fraud and make Plaintiff Father

     have false hope that his Children were returning to Florida later that summer. The Reconciliation

     Agreement undermines Ex-Wife’s assertions against Plaintiff Father.


            158.    After dismissing the bogus restraining order in Missouri with prejudice and, under

     the Reconciliation Agreement expressly committing to make “best efforts” to reconcile then

     marriage, Ex-Wife made no efforts to reconcile the marriage. Further, she refused to allow

     Plaintiff Father any contact with his Children despite the stated intent of the Reconciliation

     Agreement.


     (7) Plaintiff Father Goes to See His Children; Defendants Punish Their Reunion



            159.    In February 2016, after approximately fourteen (14) months of being stonewalled

     by Ex-Wife as she alienated the children, Plaintiff learned through his health insurance, which still

     covered Ex-Wife and the children, that his youngest child had sustained several injuries, including
                                                      33
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 34 of 71



     broken bones.


            160.     Plaintiff Father then telephoned Plaintiff SM’s elementary school in Missouri and

     requested to speak with the principal. Plaintiff explained that he had been unable to speak with

     his daughter, SM, for fourteen (14) months. The principal arranged for Father and SM to speak.

     From the first phone call SM indicated she was thrilled Plaintiff Father had reached her. Plaintiff

     asked her on the phone if there was anything he could do for her or anything she wanted or

     needed. She replied, “the only thing I want is a hug.”


            161.     Then, every other week for two months in early 2016, the principal arranged for

     SM to have lunch in his office so that Plaintiff Father could have a phone call with her. Principal,

     was present on all calls.


            162.     Plaintiff Father had also tried beginning in February 2016 to reach his two older

     Children by phone at their schools, i.e. Plaintiff Minor Child WM, who was in middle school, and

     Eldest Daughter who was in high school. In the initial call to reach WM at school, WM agreed to

     listen to Father on one call with the guidance counselor in February 2016. WM had previously

     been told by Ex-Wife not to speak to Father. So, WM simply listened. Plaintiff spoke to WM

     and told him that he loved him and missed him. The guidance counselor on the call advised father

     that WM listened to all that Father had to say. At the high school, Eldest Daughter refused to take

     the call from Father in February 2016.


            163.     It was April of 2016 and Ex-Wife still refused to permit Children to contact

     Plaintiff Father despite the fact that she had entered into the Reconciliation Agreement and had


                                                     34
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 35 of 71



     dismissed the restraining order with prejudice in June 2015.


             164.   Plaintiff then flew to Missouri in April of 2016, where he met his daughter, SM, in

     the principal’s office of her school. They saw each other for the first time in sixteen (16) months.

      Father brought flowers and pizza. Plaintiff texted Ex-Wife and asked her to please not interfere

     with the lunch visit that was taking place with SM in the principal’s office.


             165.   Father then went to WM’s middle school in the hopes that WM would agree to see

     his dad in person. He did. They saw each other for the first time in sixteen (16) months -- It was

     a tearful reunion that took place in the principal’s office with the principal and vice principal in

     attendance. Plaintiff Father’s conduct in visiting his Children at school in Missouri in April 2016

     was with the utmost concern for his Children. They had been deprived of all contact with their

     loving Father. Whatever the reason, be it Ex-Wife’s religious delusions of grandeur and self-

     importance, her “disease” about Aziz, or manipulation of the legal system, she traumatized the

     Minor Children. The Minor Children had come to believe that their Plaintiff Father had

     abandoned them. They were relieved to see their Father.


             166.   Father is an attorney and was careful to assure he was protected from further false

     allegations from Ex-Wife at these visits; accordingly, he met with his Minor Children only with

     school officials present. Nothing negative or threatening had happened with the Father’s visit.

     The school visits were essential to the mental health of the Plaintiff Minor Children.


             167.   Despite the act of the love and the appropriateness of the visit after Ex-Wife

     stonewalled Father for sixteen (16) months, Ex-Wife took out yet another bogus restraining order


                                                     35
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 36 of 71



     that same day.


            168.      Since there were no accusations that could be made whatsoever about Plaintiff

     Father’s conduct in visiting the Minor Children, Ex-Wife took the cynical advice of her lawyers to

     say that she did not feel “safe.” All she could do was to repeat her allegations from nearly two-

     years before – the allegations that Defendants had already dismissed with prejudice eight months

     earlier. Defendants Order of Dismissal with prejudice in July 2015 expressly stated that Ex-Wife

     could not recycle and reuse the allegations. Defendants McKee and Beach and Ex-Wife all agreed

     on that.


             169.     Plaintiff Father worked for eight months trying to work get contact with his

     Children –to avoid any further false accusations – to demonstrate his patience and show he was

     not “like Aziz” who “went crazy” when he could not see his children. Yet, none of that patience

     and rationality mattered. Ex-Wife regurgitated her false allegations again. The Defendants gave

     another restraining order on the same dismissed allegations – all to the detriment of Plaintiffs.


            170.      Ex-Wife knew that Plaintiff had no ties to the State of Missouri and that the State

     of Missouri did not have personal jurisdiction over Plaintiff – accordingly, Ex-Wife cynically

     used the Plaintiff’s children as “bait” to lure Plaintiff to Missouri because his children were

     suffering from alienation and estrangement. That, as it turned out, is a despicable and cynical

     reason that Ex-Wife had for refusing to allow Plaintiff any contact with his Children for those

     sixteen (16) months. The Aziz Letter is exculpatory on this point. Ex-Wife knows how much

     Plaintiff Father and his Children love each other. She also planned that eventually Plaintiff Father

     would be lured to visit his Children so that she could gain jurisdiction over him in Missouri. So,
                                                      36
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 37 of 71



     when Plaintiff Father visited his Children in Missouri out of love and concern, he was

     immediately served with papers for the divorce proceeding in Missouri. He had ostensibly

     subjected himself to personal jurisdiction there by being served within the State. However, this

     was done by fraudulent and illicit means, using the Children as “pawns” and “bait” so that

     Plaintiff would have to fight a legal battle out in the State of Missouri.


                                                 COUNT I

       REQUEST FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES:
       VIOLATION OF DUE PROCESS WITH REGARD TO UNEQUAL DIVISION OF
              PROPERTY WHEN NEITHER PARTY PLEAD FOR SAME



             171.   Plaintiff restates, adopts and incorporates by reference, as if set out fully and

     completely in this Count, the following statements of each and every allegation of the preceding

     paragraphs.


             172.   At no time prior to or during the Divorce Trial did Ex-Wife plead for an unequal

     division of property or debt.


             173.   The issues, such as relative contribution to the marriage, which Defendant assert

     are a basis for an unequal distribution of property in favor of Ex-Wife were neither plead, nor

     litigated.


             174.   The division of Property under the Order/Decree violates the Plaintiff Father’s

     right to procedural due process under the 14th Amendment of the Constitution.


             175.   The Defendants Order/Decree violates Plaintiffs’ civil rights to equal protection

                                                     37
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 38 of 71



     and due process under the 14th Amendment to the United States Constitution including, inter alia,

     Plaintiffs’ fundamental rights to life, liberty, and property as set forth in the 14th Amendment and

     Plaintiffs’ rights acknowledged by the Supreme Court of the United States to exist and to be

     incorporated into the 14th Amendment pursuant to the First, Fourth, and Eighth Amendments of

     the Constitution.


             176.    There was no notice for Plaintiff Father to litigate the issues in the marriage that

     would have had bearing on the division of Property other than 50/50. This lack of notice and

     failure to provide a forum for disputed facts is, inter alia, a deprivation of procedural due process.


             177.    The Property would not have been unequally divided, or would have been divided

     in Plaintiff Father’s favor, if due process had been afforded Plaintiff Father in a fair opportunity

     for the issues to be litigated.


             178.    Defendants failed to ensure due process safeguards sufficient to protect Plaintiffs’

     fundamental interests at a standard of strict scrutiny.


             179.    This Court has the authority to grant declaratory relief pursuant to 28 U.S.C

     § 2201(a), which provides that:


                     In a case of actual controversy within its jurisdiction, … any court of
                     the United States, upon the filing of an appropriate pleading, may
                     declare the rights and other legal relations of any interested party
                     seeking such declaration, whether or not further relief is or could be
                     sought. Any such declaration shall have the force and effect of a final
                     judgment or decree and shall be reviewable as such.


             180.    The Due Process Clause of the 14th Amendment to the U.S. Constitution requires

                                                      38
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 39 of 71



     that, inter alia, Defendants provide Plaintiff with a fair and impartial adjudicatory proceeding –

     both in appearance and in reality – that is free of any prejudgment on the key factual and legal

     merits of the allegations by Ex-Wife.


            181.    Defendant McKee was not free from pre-judgment and she did not proceed in a fair

     and impartial manner in the proceeding.


            182.    This lack of impartiality is further apparent from the refusal to change anything in

     the Amended Order compared to the Original Order. Plaintiff filed both a Motion to Amend and

     a Motion for Reconsideration, each of which laid out for Defendants certain of the most

     significant false facts in the Order/Decree. Even in the face of these Motions, the Defendants

     refused to make a correction. Defendant McKee admitted in her chambers that the information

     was correct and she stated she would make and adjustment in an amended order. But, when she

     and Judge Beach signed the Amended Order, it contained no changes to correct the problems.

     This underscores that Defendants violation of Plaintiffs’ civil rights were intentional and/or that

     Defendants were otherwise indifferent, incompetent, or callous about the civil rights of Plaintiffs.


            183.    Impartiality is a prerequisite to any assertion of judicial immunity by Defendants

     from a claim for damages by Plaintiffs.


            184.    The Defendants conduct has caused and will continue to cause Plaintiffs to suffer

     immediate and irreparable harm, inter alia, to their civil rights. No money damages can remedy

     this harm.


            185.    Plaintiffs are asking this Court to find that Defendants waived judicial immunity in

                                                     39
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 40 of 71



     serving as advocates with bias and not as impartial jurists. Absent such finding, Plaintiffs have no

     legal avenue by which to recover any money damages against Defendants. This is all the more

     reason that, until this Court makes a ruling on the facts as to the level of immunity that

     Defendants have – i.e., judicial immunity or limited immunity – this Court should enjoin

     Defendants from their civil rights violations including the unequal division of Property.


             186.    Because the Property Division is unequal and improper against Plaintiff Father it

     also violates the civil rights of Minor Children and damages them. If the unequal division of

     Property in favor of Ex-Wife is not enjoined, and is otherwise permitted to take effect, the actual

     beneficiaries are Ex-Wife’s attorneys who churned the file and racked up a large bill. This is the

     responsibility of the Ex-Wife solely and if she was not able to manage the cost of legal

     representation then the Defendants may not unconstitutionally take money that belongs to Plaintiff

     Father and ultimately to Plaintiff Minor Children. Such a de facto transfer of Property to Ex-

     Wife’s attorney, depriving the disabled Plaintiff Father and Minor Children of Property, does not

     meet strict scrutiny.


             WHEREFORE, Plaintiffs respectfully requests that the Court enter judgment in their favor

     and against Defendants, and award the following relief: (a) declare that the Amended Order

     violates the Plaintiffs’ civil rights, including inter alia, their right to due process and fundamental

     rights under the Fourteenth Amendment of the Constitution; (b) declare that Defendants violated

     Plaintiffs’ constitutional rights to due process when Defendants divided property unequally

     without any demand for same being made by Ex-Wife; (c) preliminarily and permanently enjoin

     Defendants, their officers, agents, servants, employees, and attorneys, and those persons in active

                                                       40
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 41 of 71



     concert or participation with them who receive actual notice of the injunction, from unequally

     dividing the property and debt of Plaintiff and Ex-Wife, (d) enjoin the enforcement of the Original

     Order and Amended Order in the unequal division of property and debt, (e) require that the

     property and debt be equally divided between Plaintiff and Ex-Wife, (f) award Plaintiff his costs

     and reasonable attorney’s fees in this action, (g) finding that Defendants acted as “advocates” and

     not as impartial, unbiased jurists as they were required to do in order to assert a defense of judicial

     immunity against a claim of damages, (h) finding that Defendants acted on behalf of the state or

     otherwise as advocates and, as such, that they are entitled at most to the limited immunity

     generally applicable to state actors, (i) permit this count to be heard by a jury and for Plaintiffs

     Father and Minor Children to seek the recovery of damages, and (j) grant Plaintiffs such other

     relief as this Court may deem just and proper.


                                                  COUNT II

       REQUEST FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES:
         VIOLATION OF CIVIL RIGHTS WITH REGARD TO COURT ORDERING
                PLAINTIFF FATHER TO PAY ALL STUDENT LOANS



             187.    Plaintiff restates, adopts and incorporates by reference, as if set out fully and

     completely in this Count, the following statements of each and every allegation of the preceding

     paragraphs.


             188.    Defendants require Plaintiff Father to pay all of approximately $400,000 in Federal

     Debt while ordering Ex-Wife to receive the Home Equity of approximately $300,000 violates the

     civil rights of Plaintiff Father and Plaintiffs Minor Children. Plaintiff Father has a fundamental

                                                       41
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 42 of 71



     right to life, liberty, and property as set forth in the 14th Amendment as well as rights under the

     Fourteenth Amendment, under the First, Fourth, Eighth Amendment incorporate into the

     Fourteenth Amendment, and pursuant to the Thirteenth Amendment.


            189.    During the marriage relationship Plaintiff and Ex-Wife made financial decisions to

     defer the repayment of Federal Debt until a later time and to build equity in the family home and

     to prioritize certain expenditures for the children.


            190.    The decision to build Equity in the family home was express, intentional and

     agreed by Plaintiff and Ex-Wife. So was the investment in the College Fund. It was expressly

     agreed that the Federal Debt would be paid later from the sale of the Home when that occurred.


            191.    The “balance sheet” of the Plaintiff Father and Ex-Wife was zero because the

     assets in the form of the Home Equity and the Prepaid College Fund were offset by the liability of

     the Federal Debt. The Federal Debt could have been and would have been repaid during the

     marriage, except for the express joint decision by Plaintiff and Ex-Wife to prioritize building

     assets, notably e.g. in the Home Equity and the Prepaid College Fund.


            192.    To award the Home Equity and Prepaid College Fund to Ex-Wife while assigning

     the Federal Debt to Plaintiff Father is a fraudulent transfer (“Fraudulent Transfer”).


            193.    Defendants seek to obfuscate the Fraudulent Transfer by assigning supposed debt

     of Ex-Wife to her parents. There is no evidence that this debt exists. It was not disclosed before

     Trial. Ex-Wife announced its existence at Trial, testifying that there was no documentation of this

     debt. According to Ex-Wife’s testimony, this debt to her parents, which she claimed was in the

                                                     42
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 43 of 71



     amount of $180,000, was accumulated after the separation.


             194.    Assuming, arguendo, that this alleged parental debt to Ex-Wife’s parent is bona

     fide, despite the lack of evidence and lack of disclosure prior to Trial, Defendants actions in

     dividing that debt to Ex-Wife and the Federal Debt to Plaintiff Father nevertheless violates

     Plaintiffs’ civil rights. Such is a pre-textual bifurcation of debt. There is no rational basis for this

     and it certainly does not meet strict scrutiny tests. The attempt to transfer the Home Equity and

     Prepaid College Fund to Ex-Wife by apportioning debt to Ex-Wife’s parents, debt that is probably

     fictional debt at that, fails strict scrutiny. It also is evidence of bias against Plaintiff Father.


             195.    Black letter law for fraudulent transfers bars the Defendants proposed transfer of

     the Home Equity and Prepaid College Fund to Ex-Wife without payment of the Federal Debt.


             196.    Black letter law provides that transfers of assets are not permissible while a debtor

     is insolvent or if such transfers make a debtor insolvent.


             197.    It is a violation of Plaintiff’s fundamental rights under the 14th Amendment clause,

     including without limitation pursuant to Plaintiff’s rights to liberty and property thereunder and

     Plaintiff’s rights pursuant to the 1st and 4th Amendments incorporated into the 14th Amendment,

     for Defendants to order this Fraudulent Transfer of assets to Ex-Wife instead of using these

     marital assets to assure that the Federal Debt is paid.


             198.    Defendants violate Plaintiff Father’s constitutional privacy rights by ordering the

     Fraudulent Transfer despite the express financial decisions of Plaintiff and Ex-Wife in respect of

     the Federal Debt during the marriage. Plaintiff and Ex-Wife had a fundamental right to make

                                                       43
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 44 of 71



     those private marital financial decisions without the prying eyes of government. They did so and

     each jointly decided to defer repayment of the Federal Debt and invest in the Home Equity and

     Prepaid College Fund. Plaintiff also has a fundamental right to a divorce. If not for the divorce,

     the Home Equity and Prepaid College Fund, if liquidated, would be used to pay the Federal Debt.

      If Plaintiff and Ex-Wife had not agreed to this, neither the Federal Debt nor the Home Equity and

     Prepaid College Fund would exist at the time of divorce.


             199.    Among the articulated privacy rights by the U.S. Supreme Court is the right to

     make private decisions regarding the marital relationship. This right in conjunction with the 1st

     Amendment right of free association guarantees that either marriage partner may decide to

     terminate the marriage at any time as a constitutionally protected privacy right. Further, it is well-

     established that the state may not punish the exercise of a fundamental right. Here, this means

     inter alia that the state may not place punitive conditions upon the choice to divorce. Defendants

     may not predicate the deprivation of Plaintiff’s other fundamental rights upon the exercise of his

     fundamental right to a divorce. Yet, that is what Defendants do; they punish Plaintiff Father,

     despite his disability, with crushing Federal Debt and an improper Fraudulent Transfer of assets.


             200.    Defendants may not reach into the marriage to impose decisions made within the

     marriage post-divorce and Defendants may not penalize the decisions made within the marriage

     due to the Plaintiff’s decision to divorce since both of these are fundamental rights. Even if the

     Defendants were to find that the Fraudulent Transfer is necessary to serve a state interest, then it

     must past the test of strict scrutiny, which it cannot and does not.


             201.    This taking of Property via the Fraudulent Transfer is not the end of the punitive
                                                      44
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 45 of 71



     actions by Defendants against Plaintiffs financially. The Fraudulent Transfer must be evaluated

     for strict scrutiny in the context of the other civil rights violations, infra, which are cumulative in

     their burdensomeness. For example, Defendants require Plaintiff Father to pay large amounts of

     child support to Ex-Wife, infra (“Imputed Child Support”). In addition, Defendants take the

     College Fund from the Plaintiff Minor Children. They transfer it to Ex-Wife, then use state power

     to order Plaintiff Father to pay 50% of his children’s college expenses all over again, infra.

     Another example of the cumulative financial burdens is that Plaintiff Father must pay $50,000 in

     additional legal fees to Ex-Wife’s attorneys, infra.


             202.    The totality of the burden shows the bias that Defendants have against Plaintiff

     Father. They are not acting as impartial jurists.


             203.    The assignment of the Federal Debt to Plaintiff, especially coupled with the other

     financial burdens imposed by Defendants, violates Plaintiff Father’s 8th Amendment rights as

     incorporated into the due process clause of the 14th Amendment. The punitive financial burden

     violates Plaintiff’s fundamental rights under the 8th and 14th Amendment. Further, given Plaintiff

     Father’s disability and health issues, the Order/Decree is a punitive, cruel and unusual use of state

     power to unconstitutional hurt Plaintiff Father and, in turn, Plaintiff Minor Children.


             204.    To the extent that the Defendants would assert the Amended Order serves a state

     interest by the Fraudulent Transfer coupled with the other financial punishments therein on

     Plaintiff, the Amended Order does not meet strict scrutiny because it tramples Plaintiff Father’s

     fundamental rights under the 14th Amendment’s due process clause including the Plaintiff

     Father’s fundamental rights under the Bill of Rights incorporated therein.
                                                       45
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 46 of 71



             205.    The totality of the financial burden including the Fraudulent Transfer of Property

     and the deprivation of those assets to repay the Federal Debt is a violation of Plaintiff’s rights

     under the 13th Amendment.


             206.    Given Plaintiff Father’s disability and health problems it is violation of the ADA

     and related civil rights.


             WHEREFORE, Plaintiffs respectfully requests that the Court enter judgment in their favor

     and against Defendants, and award the following relief: (a) declare that the Amended Order

     violates the Plaintiffs’ civil rights, including in particular, their right to due process and

     fundamental rights under the Fourteenth Amendment of the Constitution; (b) declare that

     Defendants violated Plaintiffs’ constitutional rights to due process when Defendants ordered

     Plaintiff to pay the Federal Debt and to award the Home and Home Equity to Ex-Wife; (c)

     preliminarily and permanently enjoin Defendants, their officers, agents, servants, employees, and

     attorneys, and those persons in active concert or participation with them who receive actual notice

     of the injunction, from selling the Home or distributing the Home Equity to any person or in any

     manner other than to pay the Federal Debt, (d) enjoin the enforcement of the Original Order and

     Amended Order with regard to the Federal Debt, (e) award Plaintiff his costs and reasonable

     attorney’s fees in this action, (f) make a finding that Defendants acted as “advocates” and not as

     impartial, unbiased jurists as they were required to do in order to assert a defense of judicial

     immunity against a claim of damages, (g) make a finding that Defendants acted as general state

     actors advocating on behalf of the state’s interest or otherwise as advocates and, as such, that they

     are entitled at most to the limited immunity generally applicable to state actors, (h) permit this

                                                      46
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 47 of 71



     count to be heard by a jury and for Plaintiffs Father and Minor Children to seek the recovery of

     damages, (h) order that if the Home is to be sold that the Home Equity proceeds must be used to

     pay the Federal Debt, and (i) grant Plaintiff such other relief as this Court may deem just and

     proper.


                                                COUNT III

       REQUEST FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES:
      VIOLATION OF CIVIL RIGHTS WITH REGARD TO DEFENDANTS ORDERING
         PLAINTIFF FATHER TO PAY EXCESSIVE CHILD SUPPORT BASED ON
                         INCOME HE DOES NOT MAKE



               207.   Plaintiffs restate, adopts and incorporates by reference, as if set out fully and

     completely in this Count, the following statements of each and every allegation of the preceding

     paragraphs.


               208.   Defendants order Plaintiff Father to pay “child support” in excessive amounts

     based on Imputed Income that Plaintiff Father does not make.


               209.   Defendants falsely state that Plaintiff Father did not provide income information

     after 2014.


               210.   When Defendants false statements in the Original Order were brought to the

     attention of the Defendants in the Motion to Amend and the Motion for Rehearing /

     Reconsideration, Defendants willfully refused to correct the Original Order and reiterated the false

     information in the Amended Order.



                                                     47
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 48 of 71



             211.    Ordering the payment of child support based on income that Plaintiff Father does

     not make, and in contradiction to the evidence about Plaintiff Father’s health problems is a civil

     rights violation of the fundamental right to life, liberty, and property as set forth in the 14th

     Amendment as well as fundamental rights under the Fourteenth Amendment, under the First,

     Fourth, Eighth Amendment incorporate into the Fourteenth Amendment, and the Thirteenth

     Amendment. The Defendants further violated Plaintiff Father’s rights under the ADA.


             WHEREFORE, Plaintiffs respectfully requests that the Court enter judgment in their favor

     and against Defendants, and award the following relief: (a) declare that the Original Order and

     Amended Order violate the Plaintiffs’ civil rights, including in particular, Plaintiff Father’s right

     to due process and other fundamental rights under the Fourteenth Amendment of the Constitution

     and/or other protections of the Fourth Amendment; (b) declare that Defendants violated Plaintiffs’

     constitutional rights to due process when Defendants ordered Plaintiff to pay child support based

     on; (c) preliminarily and permanently enjoin Defendants, their officers, agents, servants,

     employees, and attorneys, and those persons in active concert or participation with them who

     receive actual notice of the injunction, from ordering Plaintiff Father to pay child support other

     than on the income actually made, (d) find that Defendants willfully made a false finding of

     Plaintiff’s income, ignoring facts in evidence regarding income, (e) award Plaintiffs costs and

     reasonable attorney’s fees in this action, (f) make a finding that Defendants acted as “advocates”

     and not as impartial, unbiased jurists as they were required to do in order to assert a defense of

     judicial immunity against a claim of damages, (g) make a finding that Defendants acted as general

     state actors advocating on behalf of the state’s interest or otherwise as advocates and, as such, that

     they are entitled at most to the limited immunity generally applicable to state actors, (h) permit
                                                   48
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 49 of 71



     this count to be heard by a jury and for Plaintiffs Father and Minor Children to seek the recovery

     of damages, (h) order that Defendants may not order Plaintiff Father to pay excessive child

     support, and (i) grant Plaintiffs such other relief as this Court may deem just and proper.


                                                COUNT IV

              REQUEST FOR DECLARATORY AND INJUNCTIVE RELIEF:
       VIOLATION OF CIVIL RIGHTS UNLESS NEW TRIAL IS REQUIRED IN LIGHT
        OF NEW EVIDENCE OF FRAUD OF EX-WIFE’S ENTERING THE MARRIAGE



             212.    Plaintiffs restate, adopts and incorporates by reference, as if set out fully and

     completely in this Count, the following statements of each and every allegation of the preceding

     paragraphs.


             213.    Defendants’ actions before, during, and after the Trial presupposed that Ex-Wife

     was mentally stable and that Plaintiff Father was a villain. This unfairness meant that the Plaintiff

     Minor Children and Plaintiff Father were kept estranged by the power of the state in a violation of

     civil rights.


             214.    Unless the Property is divided on a strictly 50/50 basis, new and additional

     evidence must be considered to justify any unequal division. This includes the Diaries. That

     evidence shows that Ex-Wife is and was unstable and that her testimony at Trial is not reliable.


             215.    Moreover, since the marriage contract was entered into fraudulently by Ex-Wife,

     Defendants have no legal basis to take Plaintiff Father’s portion of the “marital property” and

     transfer to Ex-Wife other than, at most, on a 50/50 basis.

                                                      49
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 50 of 71



             216.    Unless this Court orders the division of Property on a strictly 50/50 basis, then the

     Diaries and other evidence of Ex-Wife’s fraud in entering the marriage must be adjudicated to

     protect Plaintiff Father’s civil rights.


             217.    If the Amended Order is not enjoined by this Court, and is enforced by the State of

     Missouri without consideration of the Diaries and fraud, then Plaintiff Father will further have his

     civil rights violated against the Fourteenth Amendment, under the First, Fourth, Eighth

     Amendment incorporated into the Fourteenth Amendment, and otherwise.


             WHEREFORE, Plaintiffs respectfully requests that the Court enter judgment in their favor

     and against Defendants, and award the following relief: (a) declare that a new trial must occur in

     the appropriate venue to consider the additional evidence of fraud by Ex-Wife in entering into the

     marriage, (b) preliminarily and permanently enjoin Defendants, their officers, agents, servants,

     employees, and attorneys, and those persons in active concert or participation with them who

     receive actual notice of the injunction, from ordering Plaintiff Father to transfer any property to

     Ex-Wife or to pay child support other than on the income actually made, and (c) grant Plaintiffs

     such other relief as this Court may deem just and proper.


                                                 COUNT V

       REQUEST FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES:
      VIOLATION OF CIVIL RIGHTS IN TAKING BUSINESS PROPERTY AGAINST AS
                       EXPRESSLY AGREED IN CONTRACT

             218.    Plaintiffs restate, adopts and incorporates by reference, as if set out fully and

     completely in this Count, the following statements of each and every allegation of the preceding


                                                      50
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 51 of 71



     paragraphs.


            219.    Plaintiff Father’s business had $40,000 in business property, specifically coins

     (“Coins”). Under the Reconciliation Agreement, Plaintiff and Ex-Wife memorialized that the

     Coins belong to Plaintiff Father’s law firm. They expressly agreed that Ex-Wife had concealed

     the Coins from Plaintiff Father, that Plaintiff Father needed the Coins, and that the Coins would

     be provided by Ex-Wife to Plaintiff Father.


            220.     Defendants violated Plaintiff Father’s fundamental rights when Defendants took

     the Coins from Plaintiff Father and order them transferred to Ex-Wife. The taking of the Coins

     violated Plaintiffs rights under the Fourteenth Amendment, under the First, Fourth, Eighth

     Amendment incorporated into the Fourteenth Amendment, and otherwise.


            221.    The taking of the Coins by Defendants violates equal protection. Plaintiff Father

     and Ex-Wife agreed within the marriage that the Coins belonged to Plaintiff Father’s business.

     Divorce is an invidious classification and the Defendants decision to take the Coins against the

     private agreement of the couple during the marriage is, inter alia, a violation of fundamental

     privacy rights and of equal protection.


            222.    The Defendants further then valued the Coins at only $12,000 in the division of

     Property in the Order/Decree whereas the true value of the Coins was $40,000.


            223.    As a result of the unconstitutional seizure, the Defendants compounded other

     problems for which Defendants then blamed Plaintiff Father.           For example, under the

     Reconciliation Agreement Plaintiff Father and Ex-Wife expressly acknowledged that Plaintiff

                                                    51
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 52 of 71



     Father needed the Coins to pay bills and expenses of the law firm, to generate income, and to pay

     the mortgage on the House.


             224.   Defendants did not hold Ex-Wife accountable for seizing and then withholding the

     Coins contrary to the Reconciliation Agreement.


             225.   Defendants blamed Plaintiff Father for failing to do things that were financially

     impracticable once Ex-Wife took the $40,000 in Coins, e.g. not paying the mortgage on the

     House, not advertising his law firm and increasing his income, and for not visiting Children for

     expensive supervised visits. Perversely, Defendants ordered the Coins taken from Plaintiff Father

     and awarded to Ex-Wife.


             226.   It is expensive to visit the Plaintiff Minor Children out of state, to travel, and to

     pay the expenses of supervised visits, which typically cost $50 per hour. The improper seizure of

     the Coins made it, and continues to make it, financially impracticable to visit the Minor Children.

      Defendants set up a chain of financial obstacles for Plaintiff Father to visit Minor Children and

     then Defendants perversely blame Plaintiff Father for not visiting his Minor Children frequently.


             227.   Plaintiff Minor Children were damaged by the Defendants unconstitutionally

     taking the Coins because such created one of several improper obstacles to more frequent contact

     between Plaintiff Father and Plaintiff Minor Children.


             228.   Defendants did not meet strict scrutiny in taking Plaintiff Father’s Property,

     particularly the Coins.


             229.   WHEREFORE, Plaintiffs respectfully requests that the Court enter judgment in
                                                     52
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 53 of 71



     their favor and against Defendants, and award the following relief: (a) declare that the Coins

     belong to the Plaintiff, (b) preliminarily and permanently enjoin Defendants, their officers,

     agents, servants, employees, and attorneys, and those persons in active concert or participation

     with them who receive actual notice of the injunction, to return the Coins to Plaintiff Father, (c) to

     determine that the transfer of the Coins to Ex-Wife in the Original Order and Amended Order was

     a violation of Plaintiffs’ civil rights that does not meet the requirements of strict scrutiny, (d) to

     declare that with regard to the Coins the Defendants acted as advocates and not as neutral state

     actors who acted with due impartiality, (e) find that Defendants do not have judicial immunity

     with regard to the Coins but have at most limited immunity and are accordingly subject to

     damages, (f) declare that Plaintiffs may proceed with a jury trial on the issue of damages by

     Defendants, and (g) grant Plaintiffs such other relief as this Court may deem just and proper.


                                                 COUNT VI

       REQUEST FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES:
         VIOLATION OF CIVIL RIGHTS IN AWARDING $50,000 TO EX-WIFE’S
                                ATTORNEYS

             230.    Plaintiffs restate, adopts and incorporates by reference, as if set out fully and

     completely in this Count, the following statements of each and every allegation of the preceding

     paragraphs.


             231.    Defendants drove up the cost of litigation, then blamed Plaintiff Father and ordered

     an arbitrary and unconstitutional seizure of Plaintiff Father’s Property in violation of Plaintiffs

     civil rights.



                                                      53
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 54 of 71



             232.     Defendants know Ex-Wife’s attorneys intimately. Defendants know that Ex-

     Wife’s attorneys always “churn the file” and that they never settle a case. Defendants participated

     in this practice for one or more of the following actionable reasons: (a) willfully to benefit Ex-

     Wife’s attorneys, (b) willfully to obtain quid pro quo from Ex-Wife’s attorneys, (c) to

     unconstitutionally “punish” Plaintiff Father, (d) due to unconstitutional bias whereby Defendants

     failed to act as impartial, neutral judges, (e) to cover their own delays and mistakes in the time

     prior to Trial, and (f) due to arbitrary, capricious indifference to Plaintiffs.


             233.     The Defendants use state power to order that Plaintiff Father pay $50,000 in Ex-

     Wife’s attorney’s fees, allegedly for increasing the cost of the litigation.


             234.     Defendants also order that this $50,000 is “characterized as maintenance” to Ex-

     Wife and that it cannot be discharged by Plaintiff Father in Federal bankruptcy.


             235.     In characterizing this “maintenance” that cannot be discharged, the Defendants

     contradict their Order/Decree, which states that Plaintiff cannot afford maintenance.


             236.     Defendants violated Plaintiff Father’s civil rights when Defendants made this

     order. The violations are under the Fourteenth Amendment, and under the First, Fourth, Eighth

     Amendment incorporated into the Fourteenth Amendment, and otherwise as asserted in this

     Complaint.


             237.     Defendants themselves ran up the cost of litigation. For just one example, this

     matter was set for Trial in December 2016 under rules and guidance imposed on St. Louis County

     family courts.

                                                      54
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 55 of 71



             238.    The Missouri Supreme Court set up rules that track whether judges in St. Louis

     County are compliant with the judicial policy that family court matters should be tried within one

     year of filing. This rule was created because family law cases in St. Louis were being delayed too

     long, resulting in large legal fees.


             239.    The rule was created to act as a deterrent to State commissioners and judges who

     permitted attorneys to rack up large fees and bleed divorcing families dry in the process. In short,

     the policy was intended to curtail the abuse of file churning by family law attorneys such as Ex-

     Wife’s lawyers.


             240.    Defendants sua sponte dismissed the pending divorce trial set for December 2016

     for their own purposes or perhaps because they knew it would help Ex-Wife’s attorneys churn the

     file and generate more fees.


             241.    Plaintiff Father did not want nor seek the delay but was forced by the Defendants

     action to comply with the delay.


             242.    Plaintiff Father spent around $25,000 for all of his legal fees through Trial. This

     total amount was 10% of Ex-Wife’s total legal fees. Put another way, Plaintiff Father’s legal fees

     were less than 50% of the amount that Defendants claim that was caused incrementally by

     Plaintiff Father in regard to Ex-Wife’s fees.


             243.    Plaintiff did not cause marginal costs to Ex-Wife’s attorneys.


             244.    Defendants pulled the figure of $50,000 from thin air and do not even remotely

     attempt any justification for the particular amount.
                                                     55
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 56 of 71



             245.    Plaintiff Father was not afforded any due process for this $50,000. It is a taking of

     Property under the Constitution. There was no process to review any information whatsoever

     about how the Defendants arrived at this arbitrary and exorbitant amount.


             246.    The seizure of the $50,000 and the characterization of it as “maintenance” that is

     not dischargeable in bankruptcy triggers strict scrutiny because it relates to Plaintiff Father’s

     fundamental rights. This does not pass strict scrutiny.


             247.    It also relates to the civil rights of the Plaintiff Minor Children. Any financial

     future of the Plaintiff Minor Children would appear to rely on the financial recovery of Plaintiff

     Father based on other aspects of the Original Order and Amended Order from the Defendants. As

     such, it is an actionable violation of the Plaintiff Minor Children’s civil rights to transfer this

     property to Ex-Wife’s attorneys.


             248.    For Plaintiff Father and Plaintiff Minor Children to repair their relationship,

     particularly with the expense and obstacles imposed by Defendants, infra, the Plaintiffs need

     funds. Taking these funds from Plaintiffs compounds the obstacles that Defendants imposed on

     Plaintiffs, especially so because Plaintiff Father lives outside the State of Missouri and must travel

     to visit Minor Children.


             249.    WHEREFORE, Plaintiffs respectfully requests that the Court enter judgment in

     their favor and against Defendants, and award the following relief: (a) declare that the award of

     the $50,000 was made without due process, (b) declare that the award of the $50,000 is a violation

     of fundamental rights that does not pass strict scrutiny, (c) preliminarily and permanently enjoin


                                                      56
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 57 of 71



     Defendants, their officers, agents, servants, employees, and attorneys, and those persons in active

     concert or participation with them who receive actual notice of the injunction, to prevent the

     taking of the $50,000, (d) to declare that with regard to the $50,000 award to Ex-Wife’s attorneys

     the Defendants acted as advocates and not as neutral state actors who acted with due impartiality,

     (e) find that Defendants do not have judicial immunity with regard to the $50,000 but have at

     most limited immunity and are accordingly subject to damages, (f) declare that Plaintiffs may

     proceed with a jury trial on the issue of damages by Defendants, and (g) grant Plaintiffs such other

     relief as this Court may deem just and proper.


                                               COUNT VII

       REQUEST FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES:
         DEFENDANTS INTENTIONAL REFUSAL TO CORRECT KNOWN FALSE
                      INFORMATION IN ORIGINAL ORDER

            250.    Plaintiffs restate, adopts and incorporates by reference, as if set out fully and

     completely in this Count, the following statements of each and every allegation of the preceding

     paragraphs.


            251.    Defendants made false statements in the Original Order. These were not mere

     “mistakes.” The numerous false statements included misstatements as to the amount of property,

     evidence provided at trial as to property and income, and other material facts.


            252.    Plaintiff Father filed appropriate post-trial motions, including a Motion to Amend.


            253.    Defendant McKee acknowledged in chambers that she had incorrect information in

     the Original Order. She stated that she would correct that false information. But, she issued the

                                                      57
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 58 of 71



     Amended Order without any corrections. Defendant Beach, also having been apprised of the false

     information in the Original Order, refused to correct that false information. Both Defendants

     signed the Amended Order with the same false information as the Original Order.


            254.    Defendants actions shows that they did not act as impartial state judges, but as

     biased actors. Accordingly, at best, they jettisoned judicial immunity for the more limited

     immunity as state actors behaving in advocate roles against Plaintiffs.


            255.    Defendants violated Plaintiffs civil rights.


            256.    WHEREFORE, Plaintiffs respectfully requests that the Court enter judgment in

     their favor and against Defendants, and award the following relief: (a) declare that the award of

     Amended Order was made without due process, (b) declare that Amended Order contains false

     information that was known by Defendants to be intentionally false, (c) preliminarily and

     permanently enjoin Defendants, their officers, agents, servants, employees, and attorneys, and

     those persons in active concert or participation with them who receive actual notice of the

     injunction, to refrain from enforcing the Original Order or Amended Order until at least such time

     as the known false information is corrected, (d) to declare that Defendants acted as advocates and

     not as neutral state actors who acted with due impartiality, (e) find that Defendants do not have

     judicial immunity with regard to foregoing acts and omissions, but have at most limited immunity

     and are accordingly subject to damages, (f) declare that Plaintiffs may proceed with a jury trial on

     the issue of damages by Defendants, and (g) grant Plaintiffs such other relief as this Court may

     deem just and proper.



                                                     58
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 59 of 71



                                              COUNT VIII

       REQUEST FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES:
      DEFENDANTS ORDER FLORIDA COLLEGE TO EX-WIFE AND REQUIREMENT
         FOR PLAINTIFF TO PAY FOR COLLEGE AGAIN; CHILD SUPPORT FOR
                           ALIENATED ADULT CHILD



             257.   Plaintiffs restate, adopts and incorporates by reference, as if set out fully and

     completely in this Count, the following statements of each and every allegation of the preceding

     paragraphs.


             258.   Plaintiff Father paid tuition in advance for college for the Minor Children and for

     Eldest Daughter. This was done through the State of Florida’s Prepaid College Fund. The cash

     value of the College Fund is approximately $81,500.


             259.    Defendants awarded the Prepaid College Fund to Ex-Wife.


             260.   Despite awarding the Prepaid College Fund to Ex-Wife, the Defendants did not

     even include the $81,500 value of the Prepaid College Fund as an asset awarded to Ex-Wife.


             261.   Defendants’ action in omitting the value of the $81,500 to Ex-Wife was done

     intentionally by Defendants because the award of these funds makes the lopsidedness of the

     division of assets and debt more egregious against Plaintiff Father. Defendants, in attempting to

     obscure the award of the $81,500 to Ex-Wife, further show their bias and advocacy against

     Plaintiff.


             262.   Defendants then require Plaintiff Father to pay again for the college of the


                                                    59
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 60 of 71



     children.


            263.     Plaintiff Father is under no legal obligation to pay for his children’s college

     education. If the draconian and unconstitutional taking of his property is not enjoined by this

     Court, Plaintiff Father cannot pay for the children’s college.


            264.     Plaintiff Father desires, assuming arguendo that this Court stops the Defendants

     unconstitutional civil rights violations imposed by the Original Order and Amended Order, that

     his children attend college and that he help them financially in that regard. Accordingly, the

     Prepaid College Fund could and should be used solely for the benefit of the college education of

     the children as originally agreed by Plaintiff and Ex-Wife.


            265.     Yet, the Defendants order Plaintiff Father to pay 50% of the cost of college for all

     three of his children. This is ordered in addition to what was already paid under the Prepaid

     College Fund.


            266.     The taking of the Prepaid College Fund and award to Ex-Wife for any purpose

     other than what was privately agreed during the marriage is a violation of Plaintiff’s fundamental

     rights and to equal protection.


            267.     Private decisions made in the marriage by Plaintiff Father regarding the funding of

     his children’s college fund involve a fundamental right to privacy, supra. It is a violation of equal

     protection for the Defendants to take the Prepaid College Fund and use it for a different purpose

     based on the invidious category that Plaintiff Father is divorced, supra.


            268.     Plaintiff Father has no contact with Eldest Daughter and she is alienated from him.
                                                      60
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 61 of 71



      Plaintiff Father and Eldest Daughter were very close until Ex-Wife took her from the State of

     Florida. Regardless, whatever the cause of the alienation it is a tragedy for all involved. Further,

     it is a violation of Plaintiff Father’s civil rights to require him to pay for Eldest Daughter’s

     college. Plaintiff Father paid for it already in full through the Florida Prepaid College program.


            269.    Defendants declare that Plaintiff Father must pay child support for three (3)

     Children. This includes Eldest Daughter even though she is eighteen years-old and has finished

     high school. She has all the rights of an adult.


            270.    Eldest Daughter and Plaintiff Father have had no contact for years.


            271.    Defendants order child support for her at this point is a state ordered transfer of

     Property from Plaintiff Father, which violates his civil rights.


            272.    Because the civil rights violations are, inter alia, fundamental rights the order to

     take Plaintiff Father’s income/property in connection with his adult Eldest Daughter by

     Defendants does not pass strict scrutiny.


            273.    WHEREFORE, Plaintiffs respectfully requests that the Court enter judgment in

     their favor and against Defendants, and award the following relief: (a) declare that the Florida

     Prepaid College Fund be used for the college of the children as agreed in the marriage, (b) declare

     that if the Prepaid College Fund is not used in this manner, that the amounts in the fund must be

     used to Federal Debt, (c) preliminarily and permanently enjoin Defendants, their officers, agents,

     servants, employees, and attorneys, and those persons in active concert or participation with them

     who receive actual notice of the injunction, to refrain from enforcing the Original Order or

                                                     61
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 62 of 71



     Amended Order with regard to the Prepaid College Fund and with regard to any attempt to require

     Plaintiff Father to pay for any of the children’s college or for any child support past the age of 18,

     (d) to declare that Defendants acted as advocates and not as neutral state actors who acted with

     due impartiality with regard to the foregoing, (e) find that Defendants do not have judicial

     immunity with regard to foregoing acts and omissions, but have at most limited immunity and are

     accordingly subject to damages, (f) declare that Plaintiffs may proceed with a jury trial on the

     issue of damages by Defendants, and (g) grant Plaintiffs such other relief as this Court may deem

     just and proper.


                                                 COUNT IX

       REQUEST FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES:
       DEFENDANTS ISSUANCE OF A RESTRAINING ORDER AND LIMITATION ON
          CONTACT WITH CHILDREN AFTER DISMISSAL WITH PREJUDICE



             274.    Plaintiffs restate, adopts and incorporates by reference, as if set out fully and

     completely in this Count, the following statements of each and every allegation of the preceding

     paragraphs.


             275.    Ex-Wife took out a restraining order in the State of Missouri in April 2015.


             276.    The Reconciliation Agreement provides prima facie evidence that Ex-Wife filed

     this restraining order in bad faith. In the Reconciliation Agreement, Ex-Wife agreed to drop the

     restraining order and to dismiss with prejudice.


             277.       Defendant McKee ordered dismissal with prejudice in July 2015. For the next ten

                                                      62
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 63 of 71



     (10) months Ex-Wife prevented contact between Plaintiff Father and his three (3) Children. As of

     April 2016, Plaintiff Father had neither spoken to nor seen WM for sixteen (16) months, i.e. since

     December 2014 when the children were taken from Florida. Plaintiff Father had spoken to his

     daughter, SM, at her elementary school a few times starting in February 2016, so a total of

     fourteen (14) months.


            278.    Plaintiff Father flew from Florida to Missouri in April 2016 to see his Minor

     Children.


            279.    Plaintiff Father was careful not to do anything whatsoever that could be construed

     as threatening to children or to Ex-Wife. As an attorney, he knew that the prior allegations against

     him could not legally be a basis for a restraint on his contact with his children because of the

     dismissal with prejudice ten (10) months previously.


            280.    Yet, Ex-Wife made the exact same allegations against Plaintiff Father again when

     he visited the Minor Children at their schools in the presence of the school principals.


            281.    This was a demonstration of a father’s love in coming to Missouri. The system

     had completely let down Plaintiff Father and Minor Children.


            282.    Defendant McKee then issued another restraining order against Plaintiff Father in

     April 2016. This was contrary law. It created a chain of events of alienation, additional expense,

     and it damaged Plaintiffs.


            283.    The April 2016 order restricting Plaintiff Father was issued by Defendant McKee

     with bias and not as the action of a state judicial official who honored even her own prior order of
                                                     63
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 64 of 71



     dismissal with prejudice.


            284.    The April 2016 restraining order was a violation of civil rights of the Plaintiffs.


            285.    WHEREFORE, Plaintiffs respectfully requests that the Court enter judgment in

     their favor and against Defendants, and award the following relief: (a) declare that issuance of the

     April 2016 restraint on contact with Minor Children was a civil rights violation, (b) declare that

     Defendants acted as advocates and not as neutral state actors who acted with due impartiality with

     regard to the foregoing, (e) find that Defendants do not have judicial immunity with regard to

     foregoing acts and omissions, but have at most limited immunity and are accordingly subject to

     damages, (f) declare that Plaintiffs may proceed with a jury trial on the issue of damages by

     Defendants, and (g) grant Plaintiffs such other relief as this Court may deem just and proper.


                                                COUNT X

     REQUEST FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES:
      DEFENDANTS SEVERING PARENTAL RELATIONSHIP, UNCONSTITUTIONAL
                    OBSTACLES AND COSTS TO CONTACT



            286.    Plaintiffs restate, adopts and incorporates by reference, as if set out fully and

     completely in this Count, the following statements of each and every allegation of the preceding

     paragraphs.


            287.    Defendants violated Plaintiffs civil rights as to the parent-child relationship.


            288.    Plaintiff Father and Plaintiffs Minor Children had a close and loving relationship

     prior to Ex-Wife taking them from the State of Florida in December 2014.

                                                     64
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 65 of 71



             289.   Plaintiff Father and Plaintiffs Minor Children love each other and are working hard

     to preserve, nurture, and build the parent-child relationship as of the date of this Complaint.


             290.   Defendants assert false claims in the Order/Decree regarding Plaintiff Father and

     his relationship with his Minor Children.


             291.   Defendants violated the Plaintiffs fundamental rights when they declare that the

     Minor Children should not have meaningful relationship with Plaintiff Father.


             292.   Defendants put up obstacles to Plaintiff Father and Plaintiffs Minor Children

     having a meaningful relationship. These obstacles violated Plaintiffs’ civil rights.


             293.   Prior to the Trial, Defendants with the participation of the Guardian ad Litem

     (“GAL”) ordered “reconciliation counseling” to be done by counselors at “The Right Solution”

     (“TRS”) between Father and Minor Children.


             294.   TRS stated that they were not qualified to do the counseling. The counselors stated

     that they did not know how to do this with an out of state parent and stated that they had no plan

     to do it.


             295.   TRS stated that this “reconciliation counseling” could not be done via Skype.


             296.   After choosing and ordering Plaintiffs and TRS to do this “reconciliation

     counseling,” Defendants then inexplicably, unfairly blamed Plaintiff Father for not participating in

     counseling with TRS.


             297.   Defendants blamed Plaintiff Father for not doing counseling via Skype. But, it was

                                                     65
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 66 of 71



     TRS that refused to do counseling via Skype.


            298.    Plaintiff Father asked the GAL, directly and through his counsel, to engage other

     counselors aside from TRS to help him and Plaintiffs Minor Children, but the GAL refused.


            299.    The GAL rebuffed Plaintiff Father and stating that the Defendants had chosen the

     counselors and that Plaintiff Father had no standing to request otherwise.


            300.    The GAL advised Defendants of TRS inability to do the ordered counseling.


            301.    Plaintiff Father, when he was stonewalled by TRS, the GAL, and Defendant

     McKee on the counseling with Minor Children, hired an outside psychologist in Florida to contact

     TRS and try and move things forward. That psychologist also got nowhere. This shows another

     way that Plaintiff Father made efforts, but was stonewalled.


            302.    Defendants falsely allege that Plaintiff Father refused to participate in counseling

     with the Minor Children. The opposite is true.


            303.    Plaintiff Father was unable to get the assistance of the GAL and the court-

     appointed counselors at TRS to set out any kind of plan whatsoever.


            304.    Plaintiff Father was shackled by the Defendants as to which counselors could be

     used, he was denied the chance to arrange counselors other than TRS, and then was falsely

     blamed by Defendants for not caring about counseling with the Minor Children.


            305.    Due in part to the Defendants wrongfully entering the April 2016 restraining order

     despite the dismissal with prejudice of all allegations in July 2015, Plaintiff Father’s attorney

                                                    66
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 67 of 71



     entered into the consent order with TRS to do a “custodial evaluation.”


             306.    This was hardly by “consent.”


             307.    Defendant McKee uses threats and manipulation off the record in chambers to

     accomplish so-called “consent” orders.


             308.    Lawyers, including the GAL, and pro se litigants who go before McKee know that

     if she does not get her way when she demands a “consent” order that she will act punitively

     toward the person.


             309.    Defendant McKee manipulated the litigation improperly, including the GAL.


             310.    Defendant McKee and the GAL improperly coerced a “consent” order regarding a

     custodial evaluation of Plaintiff Father.


             311.    The custodial evaluation by “consent” was with TRS. It was only to cost $2,500,

     was to be done contemporaneously with the counseling ordered by the Defendants, and was only

     to involve Plaintiff Father taking an MMPI test.


             312.    Plaintiff Father already had multiple counselors and he provided a full released for

     all to speak to his counselors. Three different counselors wrote letters stating that Plaintiff Father

     was not a danger to himself or others.


             313.    Because, inter alia, the consented evaluation with TRS was relatively inexpensive

     and also because TRS was appointed to do the “reconciliation counseling” simultaneously,

     Plaintiff Father’s counsel reluctantly agreed to the “consent” order of evaluation by TRS.

                                                      67
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 68 of 71



             314.    As it turned out after five months from the “consent” order the Defendants advised

     Plaintiff Father that TRS was “refusing the appointment” of the evaluation after Defendants had

     chosen TRS.


             315.    Then Defendant McKee demanded that Plaintiff Father do an evaluation with a

     different person, but this time the fees were a whopping $10,000, which was not affordable to

     Plaintiff Father.


             316.    Defendants falsely state in the Order/Decree that Plaintiff Father refused to

     participate in the counseling. The opposite is true.


             317.    TRS advised the GAL, who was responsible to advise Defendants, that the Minor

     Children love Plaintiff Father and wanted more contact with him.


             318.    TRS advised that “reconciliation counseling” was not even necessary and that “at

     most” Plaintiff Father and Plaintiff Minor Children needed only 4 sessions of therapy of 45-

     minutes each. Plaintiffs did these 4 sessions. TRS said that the counseling was complete.


             319.    Plaintiff Father provided full releases to the GAL for three (3) different counselors

     who had seen Plaintiff Father long term and found him to be no a danger to anyone. The GAL

     refused to contact these counselors. Defendants knew about this from the GAL.


             320.    Plaintiff Father provided letters from these counselors to the GAL who had a duty

     to Plaintiff Minor Children. Plaintiff Father offered the letters from these counselors to the

     Defendants. The GAL and the Defendants refused to contact the counselors and intentionally

     ignored the letters. This was improper. It was unjust. It shows bias. It damaged the Plaintiffs.
                                                      68
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 69 of 71



             321.    Before and after Trial, Defendants took steps to sever the parent-child relationship

     in violation of Plaintiffs’ civil rights.


             322.    The Original Order and Amended Order only permit Plaintiff Father and Plaintiff

     Minor Children to meet for 8 hours twice monthly – on the second and fourth Saturday of each

     month. The visits must be supervised. There are only two supervisors who are permitted to do

     the visits. These are the most expensive supervisors and they are not available on some of the

     Saturdays.


             323.    The Defendants, knowing that Plaintiff Father lives in Florida, do not even permit

     him to come a few days in a row.


             324.    Each visit to see the Minor Children costs approximately $3,000 for travel and the

     cost of supervision.


             325.    Defendants violated Plaintiffs civil rights by improperly restricting visits, i.e.

     allowing Plaintiffs to see each other only on two (2) days each month – non-consecutive days that

     require travel back and forth between Florida and Missouri.


             326.    The restrictions violate fundamental rights and do meet the requirements of strict

     scrutiny.


             327.    The financial burden imposed by Defendants on Plaintiffs’ visits is all the more

     transparently punitive and wrong when viewed in the context of the rest of the financial burdens

     imposed on Plaintiff Father by the Order/Decree.



                                                     69
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 70 of 71



             328.    Defendants impose huge financial obstacles to Plaintiff Father and Plaintiff Minor

     Children healing and continuing their parent-child relationship.


             329.    The large costs of travel and supervised visits incurred by Plaintiff Father in

     visiting his Minor Children are not credited as child support by Defendants.


             330.    Defendants’ refusal to credit the costs of the expensive, non-consecutive-day short

     visits as child support is a violation of Plaintiffs’ fundamental rights. This does not meet the tests

     for strict scrutiny.


             331.    WHEREFORE, Plaintiffs respectfully requests that the Court enter judgment in

     their favor and against Defendants, and award the following relief: (a) declare that the

     Order/Decree that Plaintiff Father and Minor Children may see each other only twice monthly is a

     violation of Plaintiffs’ civil rights, (b) declare that Defendants Order/Decree that that the Minor

     Children should not have a meaningful relationship with Plaintiff Father violates the Plaintiffs’

     fundamental rights and that the Order/Decree does not meet strict scrutiny, (c) declare that costs

     incurred by Plaintiff Father in traveling and for supervisor’s fees be credited as child support

     payments, (d) preliminarily and permanently enjoin Defendants, their officers, agents, servants,

     employees, and attorneys, and those persons in active concert or participation with them who

     receive actual notice of the injunction, to refrain from enforcing the Original Order or Amended

     Order with regard to restrictions on visits between Plaintiff Father and Plaintiff Minor Children,

     (e) preliminarily and permanently enjoin Defendants, their officers, agents, servants, employees,

     and attorneys, and those persons in active concert or participation with them who receive actual

     notice of the injunction, to immediately and without delay take steps to modify custody and
                                                      70
Case 9:19-cv-80767-WPD Document 1 Entered on FLSD Docket 06/11/2019 Page 71 of 71



     visitation and with oversight of due process of same by this Court (f) declare that Defendants

     acted as advocates and not as neutral state actors who acted with due impartiality with regard to

     the foregoing, (g) declare that Defendants do not have judicial immunity with regard to foregoing

     acts and omissions, but have at most limited immunity and are accordingly subject to damages, (h)

     declare that Plaintiffs may proceed with a jury trial on the issue of damages by Defendants, and (i)

     grant Plaintiffs such other relief as this Court may deem just and proper.

                                    DEMAND FOR JURY TRIAL

            332.    Plaintiffs demand a trial by jury of all triable issues.


                                                Respectfully submitted,

                                            By: /s/Webb Millsaps
                                               WEBB MILLSAPS
                                               Plaintiff/Attorney for Plaintiffs Minor Children
                                               Florida Bar No.: 32414
                                               Webb@WebbMillsapsLaw.com
                                               WEBB MILLSAPS LAW, PL
                                               160 W. Camino Real, #190
                                               Boca Raton, FL 33432
                                               Telephone: 561-900-7238
                                               Facsimile: 866-741-0009




                                                     71
